VOLUNTARY OFFER DOCUMENT VOLUNTARY EXCHANGE OFFER TO ACQUIRE ALL ISSUED AND OUTSTANDING SHARES OF SAGA TANKERS ASA MADE BY DHT HOLDINGS, INC. CONSIDERATION: 0.25 SHARES IN DHT HOLDINGS, INC. FOR EACH SHARE IN SAGA TANKERS ASA OFFER PERIOD: FROM AND INCLUDING JULY 6, 2, 2:00 AM (CET) This combined offer document and document containing equivalent information to a prospectus (the “Offer Document”) has been prepared by DHT Holdings, Inc. (“DHT Holdings”) in connection with (i) its voluntary offer (the “Offer” or the “Exchange Offer”) for the shares of Saga Tankers ASA (“Saga Tankers”) and (ii) the offer of the new DHT Holdings sharesto be issued as consideration for the Saga Tankers shares as a part of the Offer (the “Consideration Shares”). Investing in DHT Holdings’ shares involves certain risks. See Section 2 - “Risk Factors” of this Offer Document. FINANCIAL ADVISOR July 5, 2011 VOLUNTARY OFFER DOCUMENT This Exchange Offer is made for the securities of a non-U.S. company. The Offer is subject to the disclosure requirements of Norway, which are different from those of the United States. Financial statements included in the document have been prepared in accordance with IFRS and, accordingly, may not be comparable to the financial statements of U.S. companies. It may be difficult for you to enforce your rights and any claim you may have arising under U.S. securities laws, since DHT Holdings is a Marshall Islands company, and most of its officers and directors are residents of countries other than the United States. You may not be able to sue DHT Holdings or its officers or directors in a foreign court for violations of the U.S. securities laws. It may be difficult to compel DHT Holdings and its affiliates to subject themselves to a U.S. court’s judgment. You should be aware that DHT Holdings may purchase securities in Saga Tankers ASA otherwise than under the Exchange Offer, such as in open market or privately negotiated purchases. For the definitions of terms used throughout this Offer Document, including the preceding pages, see Section 21 - “Definitions and Glossary of terms”. DHT Holdings has furnished the information in this Offer Document. This Offer Document has been prepared to comply with the requirements regarding voluntary offers set out in Chapter 6 of the Norwegian Securities Trading Act of 2007 (the “Norwegian Securities Trading Act”) and the requirements regarding public offers set out in Chapter 7 of the Norwegian Securities Trading Act. The Offer Document has been reviewed and approved by Oslo Børs in accordance with Section 6-14 of the Norwegian Securities Trading Act, and reviewed by the Norwegian Financial Supervisory Authority (the “NFSA”) in accordance with Section 7-13, cf. Section 7-4 no 6 of the Norwegian Securities Trading Act. This Offer Document has been published in an English version only, but contains a Norwegian summary set out in Section 20 – “Norsk sammendrag (Norwegian summary)”. Please note that the Norwegian summary is a translation of Section 5 – “The Offer”.In the event of any discrepancies between the contents of the Norwegian text and the English text, the English text will prevail. For the disclaimer by DHT Holdings and its subsidiaries (“DHT”) financial advisor, Carnegie ASA (“Carnegie”) (hereinafter referred to as the “Financial Advisor”) see Section 4.3 – “Disclaimer”. Except for the approval by Oslo Børs and the review by the NFSA as described above, no action has been taken or will be taken in any jurisdiction by DHT or the Financial Advisor that would permit the possession or distribution of any documents relating to the Offer, or any amendment or supplement thereto, including but not limited to this Offer Document, in any country or jurisdiction where specific action for that purpose is required. Accordingly, this Offer Document may not be used for the purpose of an offer of, or solicitation for, any securities in any jurisdiction or circumstances in which such offer or solicitation would be unlawful or unauthorised. All inquiries relating to this Offer Document shall be directed to DHT or the Financial Advisor. No other person has been authorised to give any information about, or make any representation on behalf of, DHT in connection with the Offer, and, if given or made, such other information or representation must not be relied upon as having been authorised by DHT or the Financial Advisor. The Financial Advisor is acting for DHT and no one else in connection with the Offer and will not be responsible to anyone other than DHT for providing advice in relation to the Offer and/or any other matter referred to in this Offer Document. In the ordinary course of business, the Financial Advisor and certain of its affiliates have engaged, and may continue to engage, in investment banking transactions with DHT Holdings, Saga Tankers and their respective subsidiaries. 1 VOLUNTARY OFFER DOCUMENT The information contained herein is as of the date hereof and subject to change, completion or amendment without notice. There may have been changes affecting DHT Holdings or its subsidiaries subsequent to the date of this Offer Document. Any new material information and any material inaccuracy that might have an effect on the assessment of the shares of DHT Holdings, par value USD 0.01 per share (the “Shares”) arising after the date of this Offer Document and before the expiry of the Offer Period, will be published and announced as a supplement to this Offer Document in accordance with Section 7-15 of the Norwegian Securities Trading Act. Neither the publication nor the distribution of this Offer Document or the completion of the Offer shall under any circumstances create any implication that there has been no change in DHT’s affairs since the date hereof or that the information set forth in this Offer Document is correct as of any time since its date. Unless otherwise indicated, the source of information included in this Offer Document is DHT. The information in this Offer Document pertaining to Saga Tankers has been prepared in accordance with publicly available information, including annual reports, interim reports, investor information, stock exchange notices published by Saga Tankers and the prospectus issued by Saga Tankers dated June 17, 2010. The contents of this Offer Document are not to be construed as legal, business or tax advice. Each reader of this Offer Document should consult its own legal, business or tax advisor as to legal, business or tax advice. If you are in any doubt about the contents of this Offer Document, you should consult your stockbroker, bank manager, lawyer, accountant or other professional advisor. 2 VOLUNTARY OFFER DOCUMENT TABLE OF CONTENTS 1. Summary 4 2. Risk Factors 14 3. Responsibility for the offer document 28 4. Restrictions, Cautionary notice regarding forward-looking statements and Disclaimer 29 5. The Offer 31 6. Pro forma Financial Information (Unaudited) 43 7. Currencies 51 8. DHT selected consolidated Financial Information 52 9. Operating and Financial Review 57 Capital Resources 65 Presentation of DHT Holdings 73 Business areas and markets 87 Board of Directors, Management and Employees 98 Corporate Governance Share Capital and Shareholder matters Presentation of Saga Tankers Securities trading in the United States Taxation General Information Norsk sammendrag (Norwegian summary) Definitions and Glossary of terms Appendices: 1 – Acceptance Form 2 – Norwegian Language Acceptance Form (Nw.: Akseptformular) 3 – Independent Assurance Report by Ernst & Young AS on the Pro Forma Financial Information 4 – Statement Made by the Board of Directors of Saga Tankers ASA 5 – Articles of Incorporation of DHT Holdings, Inc. 6 – Amended and Restated Bylaws of DHT Holdings, Inc. 3 VOLUNTARY OFFER DOCUMENT 1. Summary This summary should be read as an introduction to the Offer Document and any decision to invest in DHT Holdings should be based on consideration of the Offer Document as a whole by the investor,including the documents incorporated by reference and the risks of investing in the Shares set out in Section 2 – “Risk Factors”. This summary is not complete and does not contain all the information that should be considered in connection with any decision to accept the Exchange Offer or otherwise relating to the Shares. Where a claim relating to the information contained in this Offer Document is brought before a court in any state party to the European Economic Area (an “EEA State”), the claimant might under the applicable legislation of the EEA State have to bear the costs of translating the Offer Document before the legal proceedings are initiated. No civil liability will attach to the board of directors of DHT Holdings (the “Board of Directors” or “Board”) in any EEA State in respect of this summary, unless it is misleading, inaccurate or inconsistent when read together with the other parts of this Offer Document. The information in this Offer Document pertaining to Saga Tankers has been prepared in accordance with publicly available information, including annual reports, interim reports, investor information, stock exchange notices published by Saga Tankers and the prospectus issued by Saga Tankers dated June 17, 2010. The Offeror - DHT Holdings, Inc. Introduction and History The predecessor to DHT Holdings, DHT Maritime, Inc. (“DHT Maritime”), was incorporated under the name of Double Hull Tankers, Inc., (“Double Hull”) in April 2005 under the laws of the Marshall Islands. In June 2008, Double Hull’s shareholders voted to approve an amendment to Double Hull’s articles of incorporation to change its name to DHT Maritime, Inc. On February 12, 2010, DHT Holdings was incorporated under the laws of the Marshall Islands. On March 1, 2010, DHT Maritime effected a series of transactions (the “Transactions”) that resulted in DHT Holdings becoming the publicly held parent company of DHT Maritime. As a result, DHT Holdings became the successor issuer to DHT Maritime pursuant to Rule 12g-3(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In connection with the Transactions, each shareholder of DHT Maritime common stock on March 1, 2010 received one Share for each share of DHT Maritime common stock held by such shareholder on such date. Following the Transactions, shares of DHT Maritime no longer trade on The New York Stock Exchange (“NYSE”). Instead, the Shares now trade on the NYSE under the ticker symbol “DHT,” which is the same ticker symbol under which DHT Maritime was quoted. Goal and Strategy DHT is an independent crude oil tanker company with focus on quality vessels and operations through which it endeavors to obtain recognition from clients and the capital markets. DHT is embracing the cyclical nature of the business it operates within and has an ambition to expand its fleet by taking advantage of growth opportunities that may arise during the current market conditions. In 2010, DHT altered course from supplying ships to Overseas Shipholding Group, Inc. (“OSG”) based on long term charters to aiming to become more of a traditional ship-owning company with a wider industry focus and increased freight market exposure. Since September 2010, DHT has increased its fleet by about 50% measured in carrying capacity by acquiring two secondhand VLCCs and chartering in a third VLCC with options to purchase the vessel. A new management was brought in with the objective to: ● develop DHT Holdings into a highly respected tanker company both within the oil industry and by the financial community, and ● grow DHT’s business. 4 VOLUNTARY OFFER DOCUMENT To achieve these goals DHT will seek to operate quality vessels in a professional and customer focused manner, and will strive to expand the fleet through prudent, counter-cyclical investments in additional ships. DHT believes that investments made in the current market downturn could prove to be attractive, provided they are structured in a prudent manner. In the near term DHT will focus on the following when expanding the scope of its operations: ● Proven ship designs from reputable yards: In order to run a quality tanker operation, DHT considers it important to invest in quality ships from quality ship builders. Additionally, well built ships will normally attract an increased number of potential buyers in the event of any divestment. ● Obtain a sound combination of period charters with stable cash flows and spot market exposure: Such combination will ideally provide DHT with protection against the downside, yet offer immediate participation once the freight market potentially recovers. Currently, the majority of DHT’s charter arrangements include a profit sharing component that gives an opportunity to earn additional hire when vessel earnings exceed the basic hire amounts set forth in the charters. In past years this profit sharing arrangement has contributed significantly to DHT’s profitability. ● Robust cash break-even levels: At the current stage in the tanker cycle, DHT considers it paramount not to take on excessive debt and to focus on robust cash break-even levels for its vessels. By applying moderate financial leverage and focusing on debt repayment profiles, DHT strives to build competitive cash break-even levels. Business Description DHT currently operates a fleet of 12 double-hull crude oil tankers, of which 11 are wholly owned by DHT and one is chartered in. The fleet consists of six VLCCs, two Suezmax tankers and four Aframax tankers. Eight of the vessels are on medium-term time charters, two are on long-term bareboat charters and two are operating in the Tankers International Pool. VLCCs are tankers ranging in size from 200,000 to 320,000 deadweight tons (“dwt”). Suezmaxes are tankers ranging in size from 130,000 to 200,000 dwt, and Aframax tankers range in size from 80,000 to 120,000 dwt. The fleet principally operates on international routes and has a combined carrying capacity of 2,566,470 dwt (2,268,183 dwt wholly-owned) and an average age of approximately 11 years. The Target Company – Saga Tankers Saga Tankers ASA (“Saga Tankers”) is a public limited liability company incorporated in Norway under the Norwegian Public Limited Companies Act with organisation number and registered business address at Haakon VII’s gt 1, 8th floor, 0161 Oslo, Norway. Saga Tankers was incorporated on March 24, 2010 and was registered in the Register of Business Enterprises on April 6, 2010. Saga Tankers’ principal place of business is Oslo, Norway. Its registered main office is Haakon VII’s gt 1, 8th floor, 0161 Oslo, Norway, telephone: + 47 23 11 82 70, telefax: +47 22 83 21 51. Saga Tankers’ web site is www.sagatankers.com and www.sagatankers.no. The Saga Tankers shares are registered in the Norwegian Central Securities Depository (the “VPS”) under ISIN NO 001 0572589 and are listed on Oslo Axess under the ticker code “SAGA”. Saga Tankers was established by Blystad Shipholding Inc. in order to invest countercyclically in crude tanker shipping to take advantage of the then current market environment. The company has acquired 4 VLCCs, namely Saga Agnes, Saga Chelsea, Saga Julie and Saga Unity. Saga Agnes is operating under a time charter party with Blue Light Chartering, Inc., a subsidiary of the Sinochem group, until August 26, 2012. All other vessels are employed in the spot market. 5 VOLUNTARY OFFER DOCUMENT Board of Directors, Management and Employees The board of directors of DHT Holdings (“Board” or “Board of Directors”) consists of Erik A. Lind (Chairman), Einar Michael Steimler (Director), Randee Day (Director), Rolf A. Wikborg (Director) and Robert N. Cowen (Director). DHT’s management consists of Svein Moxnes Harfjeld (CEO), Trygve Preben Munthe (President), Eirik Ubøe (CFO) and Svenn-Magne Edvardsen (Technical Director). As of March 31, 2011, DHT had 6 employees. Major Shareholders and Related Party Transactions As at May 13, 2011 the major shareholders in DHT Holdings are: Major Shareholders Persons owning more than 5% of a class of our equity securities Number of Shares Percentage of outstanding Shares MMI Investments, L.P. (1) ** Kayne Anderson Capital Advisors, L.P. (2) ** Rivanna Capital, LLC (3) ** Directors Erik A. Lind (4) * Randee Day (4) * Rolf A. Wikborg (4) * Einar Michael Steimler (5) * Robert Cowen (5) * Executive Officers Svein Moxnes Harfjeld (6) * Trygve Preben Munthe (6) * Eirik Ubøe (7) * Svenn-Magne Edvardsen (8) * Directors and executive officers as a group (9 persons) (9) * Less than 1% ** In February 2011, DHT Holdings issued a total of 15,425,300 Shares. Neither MMI Investments, L.P. nor Rivanna Capital, LLC has filed an amendment to its 13D or 13G filing to report a material change in its ownership percentage for a period subsequent to such issuance. As a result, we have recorded their ownership percentages as unchanged from their most recent filings. Based on a Form 13F filed by MCM Capital Management, LLC (on behalf of MMI Investments, L.P.) on February 14, 2011. Based on a Schedule 13G filed by Kayne Anderson Capital Advisors, L.P. with the Commission on April 11, 2011. Based on a Schedule 13G filed by Rivanna Partners, L.P. with the Commission on February 7, 2011. Includes 23,506 restricted Shares subject to vesting conditions. Includes 15,152 restricted Shares subject to vesting conditions. Includes 150,000 restricted Shares subject to vesting conditions. Does not include 11,574 options with an exercise price of USD 12 per Share and expiring on October 18, 2015. Includes 36,484 restricted Shares subject to vesting conditions. Includes 20,000 restricted Shares subject to vesting conditions. Includes 457,306 restricted Shares subject to vesting conditions. On March 11, 2010,DHTannounced that Ole Jacob Diesen, the CEO, would step down as CEO on March 31, 2010.Mr. Diesen continued to work with DHT as a consultant until September 30, 2010. Total cost related to the departure of Mr. Diesen was USD 900,000 plus a total of159,706 Shares.DHThas no further obligations towards Mr. Diesen. From September 1, 2010, until January 1, 2011, DHT Management AS, a wholly owned subsidiary of DHT Holdings, rented temporary offices from Munthe & Harfjeld AS, a company owned 50% each by Svein Moxnes Harfjeld, CEOand Trygve Munthe, President, on estimatedmarket terms. From January 1, 2011, DHT Management AS has entered into a rental contract directly with the landlord. 6 VOLUNTARY OFFER DOCUMENT Einar Michael Steimler is the non-executive chairman of Tanker (UK) Agencies, the commercial agent to Tankers International in which certain of DHT’s vessels operate. Advisors and Auditors Financial Advisor Carnegie ASA, with registered address Stranden 1, Aker Brygge, 0106 Oslo, Norway, is acting as Financial Advisor to DHT Holdings in connection with the Offer. Legal Counsel Wikborg, Rein & Co, with registered address Kronprinsesse Märthas pl. 1, 1513 Vika, Oslo, Norway is DHT Holdings’ legal advisor as to Norwegian law in connection with the Offer. Cravath, Swaine & Moore LLP, with registered address Worldwide Plaza, 825 Eighth Avenue, New York, New York 10019-7475 United States, is acting as DHT Holdings’ legal advisor with respect to U.S. matters. Auditor Ernst & Young AS with registered address Dronning Eufemiasgate 6, 0154, Oslo, Norway is DHT’s auditor. For more information see Section 8.3.3 – “Auditor”. Selected financial Information Basis for presentation of the consolidated financial information The financial statements of DHT have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). The financial statements have been prepared on a historical cost basis, except for derivative financial instruments that have been measured at fair value. The preparation of financial statements in conformity with IFRS requires the use of certain estimates in the application of the accounting policies based on the best assumptions, judgments and opinions of management. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are discussed under Section 9.1.3 – “Critical accounting estimates and assessments” and further disclosed under note 2 of DHT Holdings’ consolidated financial statements for 2010. For further information on significant accounting policies, see Section 8.3 – “Accounting Policies” below. The Offer Document also contains unaudited pro forma financial information. See Section 6 – “Pro forma Financial Information (Unaudited)”. 7 VOLUNTARY OFFER DOCUMENT Summary of DHT’s financial position Income statements (USD thousands) 1Q 2011 (unaudited) 1Q 2010 (unaudited) (audited) (audited) (audited) Shipping Revenues Operating Expenses ) ) ) Income from vessel operation Net profit/ (loss) ) Statements of financial position (USD thousands) 1Q 2011 (unaudited) 1Q 2010 (unaudited) (audited) (audited) (audited) Total non-current assets Total current assets Total assets Total shareholders’ equity Total non-current liabilities Total current liabilities Total liabilities and equity Selected key figures 1Q 2011 (unaudited) 1Q 2010 (unaudited) (audited) (audited) (audited) Basic and diluted earnings/(loss) per share (USD) ) Dividends declared per share (USD) 0 Significant changes in DHT’s financial or trading position since March 31, 2011 DHT has not experienced any significant changes to its financial or trading position after March 31, 2011 and to the date of this Offer Document, except for the acquisition of two second hand VLCCs, the charter of a third VLCC and the issuance of 15.4 million Shares, as discussed elsewhere in this Offer Document, including under Section 9.3 “Significant Events since March 31, 2011”. Summary of trends and events since December 31, 2010 On December 14, 2010, DHT entered into an agreement to acquire a 1999 built VLCC for USD 55.0 million to be named DHT Phoenix. The vessel was delivered on March 1, 2011 and is operated in the Tankers International Pool. The acquisition of the vessel was financed with bank financing of USD 27.5 million and cash at hand. In February 2011, DHT Holdings issued a total of 15,425,300 Shares for total proceeds of USD 67.5 million. On March 21, 2011, DHT entered into an agreement to acquire a 2002 built VLCC for USD 67.0 million to be named DHT Eagle. The vessel was delivered on May 27, 2011 and is employed on a two year time charter at USD 32,300 net per day. The acquisition of the vessel was financed with bank financing of USD 33.5 million and cash at hand. On May 16, 2011, DHT entered into an agreement to time charter in a 2003 built VLCC for a period of 16 to 18 months at a rate of USD 27,000 per day. DHT has a continuous option during the charter to purchase the vessel at USD 65 million for the first 6 month period, USD 66 million for the second 6 month period and USD 67 million for the third 6 month period. The vessel was delivered to DHT on May 16, 2011 and is operated in the Tankers International Pool. 8 VOLUNTARY OFFER DOCUMENT Except as described in this Offer Document, and the agreements mentioned above, DHT has not experienced any significant trends or events after December 31, 2010 and to the date of this Offer Document. Summary of Consolidated Capitalisation and Indebtedness The following table shows DHT Holdings’ actual consolidated capitalisation as of March 31, 2011 Table 1-7: Summary of consolidated capitalisation and indebtedness USD thousands As ofMarch 31, 2011 Total Current debt (secured) Non-current debt (secured) Total shareholders’ equity Liquidity (cash and cash equivalents) Net financial indebtedness For further information, see Section 10.3 – “Capitalisation and Indebtedness”. The Exchange Offer DHT Holdings offers to acquire all of the shares in Saga Tankers not owned by persons in or from jurisdictions where making the Offer is unlawful, in exchange for a Consideration consisting of 0.25 Shares to be issued to the accepting Saga Tankers shareholders per share in Saga Tankers, on the terms set out in this Offer Document. If all the Saga Tankers shareholders accept the Exchange Offer, up to 21,694,352 Consideration Shares will be issued to the Saga Tankers shareholders. Since change of management and strategy in September 2010, DHT has increased its fleet by about 50% measured in carrying capacity by acquiring two secondhand VLCCs and chartering a third VLCC with options to purchase the vessel. The acquisition by DHT Holdings of Saga Tankers (the “Acquisition”) represents an opportunity to further grow DHT’s fleet during the current market environment by acquiring four VLCC’s in one transaction. The management and Board of DHT Holdings believes the combined company will have a quality fleet and a balance sheet with liquidity and access to capital markets to support growth that is expected to benefit the shareholders of both companies. The combined company will operate a fleet of 16 crude oil tankers, of which 15 will be wholly owned. The combined fleet will consist of 10 VLCCs, 2 Suezmaxes and 4 Aframaxes. The company will seek to manage a sound balance between charter coverage and market exposure relative to where it believes it is in the industry cycle. On May 31, 2011, DHT Holdings and Saga Tankers entered into the Transaction Agreement. The Transaction Agreement contains, inter alia, provisions relating to DHT Holdings’ commitment to make the Offer and certain obligations of Saga Tankers prior to and in connection with the Offer, including obligations to conduct the business in the ordinary course of business and not to do or permit actions to be done which could be reasonably expected to prevent the completion of the Offer and to assist in connection with regulatory filings. The Transaction Agreement allows for DHT Holdings to distribute quarterly dividends of USD 0.10 per Share. It may be that the board of directors of DHT Holdings resolve to issue such dividends to its shareholders in connection with the approval of the Q2 2011 accounts and that the record date to qualify for such dividends may be prior to DHT Holdings issuing the Consideration Shares to Saga Tankers shareholders. In such event the Saga Tankers shareholders will not be able to benefit from such dividend payment, but will be entitled to dividends with record dates subsequent to DHT Holdings issuing the Consideration Shares to Saga Tankers shareholders. Please see Section 5.8 – “Transaction Agreement”. 9 VOLUNTARY OFFER DOCUMENT Below is a summary of the key terms of the Exchange Offer: Consideration: 0.25 Shares per share in Saga Tankers. For more information see Section 5.5 – “Offer Price – Consideration”. Offer Period: The Saga Tankers shareholders may accept the Offer in the period from and including July 6, 2011 to July 20, 2011 at 09:00 am (CET). DHT Holdings may extend the Offer Period one or more times, however, not beyond September 1, 2011. For more information see Section 5.9 – “Offer Period”. Acceptance: Acceptance of the Offer is made by completing and signing the Acceptance Form, attached as Appendix 1 hereto, and in the Norwegian language in Appendix 2. The Acceptance Form must be delivered to Carnegie ASA, Stranden 1, Aker Brygge, P.O.Box 684 Sentrum, 0106 Oslo, Norway (telephone: +47 22 00 93 20, facsimile: +47 22 00 99 60), and becomes binding upon receipt. For more see Section 5.10 – “Acceptance of the Offer”. Conditions to the Offer: The Offer is made subject to conditions relating to the following: ●DHT Holdings becomes the owner of more than 95% of the Saga Tankers shares through the Offer; ●Regulatory approval; ●No material adverse effect; ●Conduct of business; ●Board recommendation; ●Consent; ●No intervention; ●No breach; and ●Listing approval. Each of the conditions may be waived wholly or in part by DHT Holdings at its sole discretion. For more information, see Section 5.11 – “Conditions for Completion of the Offer”. Deadline for fulfilling the conditions: The Offer will lapse on September 1, 2011 if the conditions have not been satisfied or waived by DHT Holdings prior to such date. Settlement: Settlement of the Offer will be made as soon as possible after the expiry of the Offer Period and no later than 14 days after the satisfaction or waiver of the conditions to the Offer. The latest day on which settlement of the Offer may occur is September 15, 2011. Admission to trading and listing of the Consideration Shares: Application for listing of the Consideration Shares on the NYSE was filed on June 15, 2011. The NYSE approved the listing of the Consideration Shares on June 28, 2011, subject to official notice of issuance to be provided by The American Stock Transfer & Trust Company, LLC (“AST”). It is expected that the Consideration Shares will be tradable on the NYSE on or about August 2, 2011. Expenses: The estimated expenses related to the Offer are USD 3.3 million (exclusive of VAT). The expenses incurred in connection with the Offer will be borne by DHT Holdings. Statement by Saga Tankers: The board of directors of Saga Tankers unanimously recommends the Offer and has announced its view in a statement attached as Appendix 4 to this Offer Document. This statement is not prepared in accordance with Section 6-16 of the Norwegian Securities Trading Act and a separate statement in such respect will be made no later than one week prior to the expiration of the Offer Period by an independent third party on behalf of Saga Tankers. 10 VOLUNTARY OFFER DOCUMENT Shares in Saga Tankers owned by DHT and its close associates: As of the date of this Offer Document, neither DHT Holdings nor its close associates have any shares or options, convertible loans or similar rights to acquire shares in Saga Tankers. Dilution: The existing DHT Holdings shareholders will be diluted by 25.2 percentage points as a consequence of the Offer and issuance of the Consideration Shares to the Saga Tankers shareholders, assuming that all Saga Tankers shareholders accept the Exchange Offer. Summary or Risk Factors A number of risk factors may adversely affect DHT. Some of these risks include: ● Transaction risk – The Offer is subject to several conditions that need to be satisfied, or waived by DHT Holdings, before completion of the Offer. ● The Acquisition may not be beneficial – DHT may encounter difficulties in integrating the operations of Saga Tankers. ● Risks relating to Saga Tankers – There are a number of risks related to the business of and operations of Saga Tankers, and its markets and financing. ● DHT may not pay dividends in the future – The timing and amount of future dividends, if any, could be affected by various factors, many of which may be beyond DHT’s control. ● DHT is highly dependent on its charterers – Ten of DHT’s 12 vessels are on charter. Payments under these charters are a major source of revenue and DHT is highly dependent on the performance by the charterers of their obligations under the charters. ● DHT may have difficulty managing its planned growth – DHT cannot give any assurance that it will be successful in executing its growth plans, or that it will not incur significant expenses and losses in connection with future growth. ● Environmental risks – Changes in environmental laws may put new burdens on DHT, and environmental laws may impose liability for DHT in the event of releases of hazardous substances. ● Vessel values and charter rates are volatile – If the tanker industry is depressed in the future at a time when DHT may want to charter or sell a vessel, DHT’s earnings and available cash flow may decrease. ● An oversupply of new vessels may adversely affect charter rates and vessel values – If the supply of tanker capacity increases and the demand for tanker capacity does not increase correspondingly, charter rates could materially decline and the value of DHT’s vessels could materially decline. ● Competition – The operation of tankers and transportation of crude oil is highly competitive and this competition may result in DHT not being able to employ its vessels profitably. ● Geopolitical risks – DHT’s operations are global. Its business may be adversely affected by changing economic, political and government conditions in the countries and regions where DHT’s vessels operate. 11 VOLUNTARY OFFER DOCUMENT ● Adequate insurance protection – DHT may not be able to obtain adequate insurance coverage at reasonable rates for its fleet. ● Acts of piracy – DHT may not be adequately insured to cover losses from these incidents, including any ransom payment DHT may be forced to make. ● DHT may not be able to refinance any indebtedness incurred under its secured credit facilities. ● Liquidity risks -There is a risk that DHT may not be able to meet its liabilities as they fall due. ● DHT is incorporated in the Marshall Islands – The Marshall Islands does not have a well-developed body of corporate law. See Section 2 – “Risk Factors” for a fuller discussion of the various risks considered particularly relevant to DHT. If any of these risks or uncertainties actually occur, the business, operating results and financial condition of DHT could be materially and adversely affected. The risks presented in this Offer Document are not exhaustive, and other risks not discussed herein may also adversely affect DHT. Prospective investors should consider carefully the information contained in this Offer Document and make an independent evaluation before making an investment decision. Additional Information Share capital and share matters Under DHT Holdings’ articles of incorporation (the “Articles of Incorporation”), DHT Holdings’ authorized capital stock consists of 125,000,000 Shares, par value USD 0.01 per Share, and 1,000,000 shares of preferred stock, par value USD 0.01 per share.As of the date of this Offer Document, DHT Holdings had outstanding 64,450,762 Shares and no shares of preferred stock. Upon completion of the Exchange Offer, DHT Holdings will have outstanding 86,145,114 Shares, assuming that all Saga Tankers shareholders accept the Exchange Offer set forth herein. All of the Shares are in registered form. The registrar and transfer agent for the Shares is American Stock Transfer & Trust Company, LLC (“AST”). See Section 15 – “Share Capital and Shareholder matters” for a further description of DHT Holdings’ share capital. Articles of Incorporation and Bylaws The Articles of Incorporation and Bylaws are further described in Section 15.8 – “Certain Provisions of DHT Holdings’ Articles of Incorporation and Bylaws”. The Articles of Incorporation and Bylaws are appended to this Offer Document at Appendix 5 and 6. 12 VOLUNTARY OFFER DOCUMENT Documents on display For a period of 12 months after the date of this Offer Document, the documents indicated in the list below, may be inspected at the offices of DHT Holdings’ subsidiary DHT Management AS at Haakon VIIs gt. 1, 6th floor, 0161 Oslo, Norway , telephone: (+47) 23115080 and facsimile: (+47) 2311 5081. ● This Offer Document; ● The Articles of Incorporation and the Bylaws; ● All reports, letters, and other documents, historical financial information, valuations and statements prepared by any expert at DHT’s request any part of which is included or referred to in the Offer Document; ● DHT Holdings’ 2010 consolidated financial statements which includes the audited statements of financial position as of December 31, 2010, and 2009 and the audited statements of income, comprehensive income, cash flows and changes in shareholders equity for each of the three years in the period ended December 31, 2010; ● DHT’s predecessor’s 2009 consolidated financial statement which includes the audited statements of financial position as of December 31, 2009 and 2008 and January 1, 2008 and the audited statements of income, comprehensive income, cash flows and changes in shareholders equity for each of the two years in the period ended December 31, 2009; ● DHT Holdings’ subsidiaries’ financial statements as of December 31, 2010 and 2009; and ● DHT Holdings’ consolidated interim financial reports for the first quarter 2011 and 2010. 13 VOLUNTARY OFFER DOCUMENT 2. Risk Factors General Investing in DHT Holdings involves inherent risks. Prospective investors should consider, among other things, the risk factors set out in this Offer Document before making an investment decision. The risks described below are not the only ones facing DHT. Additional risks not presently known to DHT or that DHT currently deems immaterial may also impair DHT’s business operations and adversely affect the price of the Shares. If any of the following risks actually occur, DHT’s business, financial position and operating results could be materially and adversely affected. A prospective investor, including any shareholder in Saga Tankers considering to accept the Offer, should carefully consider the factors set forth below, and elsewhere in the Offer Document, and should consult his or her own expert advisors as to the suitability of an investment in the Shares. An investment in the Shares is suitable only for investors who understand the risk factors associated with this type of investment and who can afford a loss of all or part of the investment. Such information is presented as of the date hereof and is subject to change, completion or amendment without notice. The risk factors described below address the risks connected with an investment in DHT Holdings prior to the Acquisition and risks connected to Saga Tankers wherever stated. In addition, the risks pertaining to Saga Tankers are connected with an investment in DHT Holdings. Accordingly, all references to DHT Holdings, DHT or Saga Tankers in the risk factors below shall be construed also as references to the consolidated group, unless the context otherwise requires. Risk Factors Relating to the Offer and the Acquisition Transaction risks The Offer is subject to several conditions that need to be satisfied, or waived by DHT Holdings, before completion of the Offer. These are described further in Section 5.11 – “Conditions for Completion of the Offer”.There can be no assurance that the conditions will be satisfied or waived by DHT Holdings.Should any of the conditions not be satisfied or waived, tDHT Holdings will not be required tocomplete the Offer. The Acquisition may not be beneficial The Acquisition involves the integration of two companies that have previously operated independently. There can be no assurances that DHT will not encounter difficulties in integrating the operations of Saga Tankers or that the benefits expected from the Acquisition will be realized. If the benefits are not achieved, or only partly achieved, this could adversely affect DHT’s business, financial condition, results of operations and prospects. Risks relating to Saga Tankers There are a number of risks related to the business and operations of Saga Tankers, and its markets and financing. The risks were described in the prospectus issued by Saga Tankers dated June 17, 2010, from which the relevant information on risk factors is incorporated hereto by reference, see Section 19.3 – “Incorporation by Reference” and www.sagatankers.no. Further, as DHT and Saga Tankers operate in the same market, the risk factors set out below in Section 2.4 – “Risk Factors Relating to the Industry in which DHT Operates” may also apply to Saga Tankers. 14 VOLUNTARY OFFER DOCUMENT Risk Factors Relating to DHT DHT may not pay dividends in the future The timing and amount of future dividends, if any, could be affected by various factors, including DHT’s earnings, financial condition and anticipated cash requirements, the loss of a vessel, the acquisition of one or more vessels, required capital expenditures, reserves established by the Board of Directors, increased or unanticipated expenses, including insurance premiums, a change in DHT’s dividend policy, increased borrowings, future issuances of securities or the other risks described in this section of the Offer Document, many of which may be beyond DHT’s control. In addition, DHT’s dividend is subject to change at any time at the discretion of the Board of Directors and the Board of Directors may elect to change DHT’s dividend by establishing a reserve for, among other things, the repayment of the secured credit facility or to help fund the acquisition of a vessel. The Board of Directors may also decide to establish a reserve to repay indebtedness if, as the maturity of indebtedness approaches, DHT is no longer able to generate cash flows from its operating activities in amounts sufficient to meet its debt obligations and it becomes clear that refinancing terms, or the terms of a vessel sale, are unacceptable or inadequate. If the Board of Directors was to establish such a reserve, the amount of cash available for dividend payments would decrease by the amount of the reserve. In addition, DHT’s ability to pay dividends is limited by Marshall Islands law. Marshall Islands law generally prohibits the payment of dividends other than from surplus,while a company is insolvent or if a company would be rendered insolvent by the payment of such dividends. DHT is highly dependent on its charterers Ten of DHT’s 12 vessels are on charter, of which nine are on charter to OSG, pursuant to either time charters or bareboat charters. The charterers’ payments to DHT under these charters are a major source of revenue and DHT is highly dependent on the performance by the charterers of their obligations under the charters. Any failure by the charterers to perform their obligations would materially and adversely affect DHT’s business, financial position and cash available for the payment of dividends. DHT’s shareholders do not have any direct recourse against the charterers. DHT may have difficulty managing its planned growth DHT intends to grow its fleet by acquiring additional vessels in the future. DHT’s future growth will primarily depend on: ● locating and acquiring suitable vessels; ● identifying and consummating acquisitions or joint ventures; ● adequately employing any acquired vessels; ● managing DHT’s expansion; and ● obtaining required financing on acceptable terms. Growing any business by acquisition presents numerous risks, such as undisclosed liabilities and obligations, the possibility that indemnification agreements will be unenforceable or insufficient to cover potential losses and difficulties associated with imposing common standards, controls, procedures and policies, obtaining additional qualified personnel, managing relationships with customers and integrating newly acquired assets and operations into existing infrastructure. DHT cannot give any assurance that it will be successful in executing its growth plans, or that it will not incur significant expenses and losses in connection with future growth. Certain agreements between DHT and OSG and its affiliates may be less favourable than agreements that it could obtain from third parties The memoranda of agreement, time charters and other contractual agreements DHT has with OSG and its affiliates with respect to the vessels acquired from OSG in connection with DHT’s establishment in 2005 (the “Initial Vessels”) were made in the context of an affiliated relationship and were negotiated in the overall context of the public offering of DHT Holdings’ shares, the purchase of the Initial Vessels and other related transactions. Because DHT Holdings was a wholly-owned subsidiary of OSG prior to the completion of the IPO, the negotiation of the memoranda of agreement, the time charters for the Initial Vessels, the original ship management agreements and other contractual arrangements may have resulted in prices and other terms that are less favorable to DHT than terms it might have obtained in arm’s length negotiations with third parties for similar services. 15 VOLUNTARY OFFER DOCUMENT DHT’s charters begin to expire in 2012 and DHT may not be able to re-charter or employ its vessels profitably The charter periods for seven of the vessels on charter to OSG can, at the charterers sole discretion, be extended for additional one-, two- or three-year periods. DHT cannot predict whether the charterers will exercise any of their extension options under one or more of the time charters. The charterers do not owe any fiduciary or other duty to DHT or its shareholders in deciding whether to exercise the extension options, and the charterers’ decisions may be contrary to DHT’s interests or those of its shareholders. DHT cannot predict at this time any of the factors that the charterers will consider in deciding whether to exercise any extension options under the charters. It is likely, however, that the charterers would consider a variety of factors, which may include the age and specifications of the chartered vessel, whether the vessel is surplus or suitable to the charterers’ requirements and whether more competitive charter hire rates are available to the charterers in the open market at that time. If the charterers decide not to further extend DHT’s current time charters, DHT may not be able to re-charter the vessels on terms similar to the terms of the charters. DHT may also employ the vessels on the spot charter market, which is subject to greater rate volatility than the long-term time charter market. If DHT receives lower charter rates under replacement charters or is unable to re-charter all of the vessels, the amounts that DHT has available, if any, to pay distributions to its shareholders may be significantly reduced or eliminated. The vessels that currently operate in pools, may cease operating in those pools Four of DHT’s five wholly-owned VLCCs and one VLCC DHT has chartered in, currently participate directly or indirectly in the Tankers International Pool. DHT’s two Suezmax vessels participate indirectly in the Suezmax International Pool and two of DHT’s four Aframaxes currently participate indirectly in the Aframax International Pool. In a pooling arrangement, the net revenues generated by all of the vessels in a pool are aggregated and distributed to pool members pursuant to a pre-arranged weighting system that recognizes each vessel’s earnings capacity based on its cargo capacity, speed and consumption, and actual on-hire performance. Under several of DHT’s charter arrangements, DHT is entitled to share in the revenues that the charterers realize from operating the vessels in these pools in excess of the basic hire paid to DHT. Pooling arrangements are intended to maximize tanker utilization. DHT cannot assure you that the charterers will continue to use pooling arrangements for those vessels or any of the vessels it manages and DHT cannot assure you that any additional vessels it acquires would operate in pools. Further, because the charterers voluntarily participate in the pools, DHT cannot predict whether the pools in which the vessels participate will continue to exist in the future. In addition, the European Union has adopted rules which substantially reform the way it regulates traditional agreements for maritime services from an antitrust perspective. These changes may alter the way the pools are operated. If for any reason any of DHT’s vessels cease to participate directly or indirectly in a pooling arrangement or the pooling arrangements are significantly restricted, their utilization rates could fall and the amount of additional hire paid could decrease, either of which could have an adverse affect on DHT’s results of operations and its ability to pay dividends. Under the ship management agreements entered for DHT’s vessels, DHT’s operating costs could materially increase The technical management of DHT’s vessels is handled by third party managers. Under the ship management agreements, DHT pays the actual cost related to the technical management of the vessels, plus an additional management fee. The amount that DHT has available, if any, to pay distributions to its shareholders, could be significantly impacted by changes in the cost of operating the vessels. When a tanker changes ownership and/or technical management, it may lose customer approvals Several major users of seaborne oil transportation services will require vetting of a vessel before it is approved to service their account. This represents a risk to DHT as it may be difficult to efficiently employ the vessel until such vettings are in place. 16 VOLUNTARY OFFER DOCUMENT DHT Holdings is a holding company and it depends on the ability of its subsidiaries to distribute funds to it in order to satisfy DHT Holdings’ financial and other obligations DHT Holdings is a holding company and has no significant assets other than cash and the shareholdings in its subsidiaries. DHT Holdings’ ability to pay dividends depends on the performance of its subsidiaries and their ability to distribute funds to it. DHT Holdings’ ability or the ability of its subsidiaries to make these distributions are subject to restrictions contained in its subsidiaries’ financing agreements and could be affected by a claim or other action by a third party, including a creditor, or by Marshall Islands law which regulates the payment of dividends by companies. If DHT Holdings is unable to obtain funds from its subsidiaries, it may not be able to pay dividends. Risk Factors Relating to the Industry in which DHT Operates Environmental risks DHT’s operations are affected by extensive and changing international, national and local environmental protection laws, regulations, treaties, conventions and standards in force in international waters, the jurisdictional waters of the countries in which its vessels operate, as well as the countries of such vessels’ registration. Many of these requirements are designed to reduce the risk of oil spills and other pollution, and DHT’s compliance with these requirements can be costly. These requirements can affect the resale value or useful lives of DHT’s vessels, require a reduction in carrying capacity, ship modifications or operational changes or restrictions, lead to decreased availability of insurance coverage for environmental matters or result in the denial of access to certain jurisdictional waters or ports, or detention in, certain ports. Under local, national and foreign laws, as well as international treaties and conventions, DHT could incur material liabilities, including cleanup obligations, in the event that there is a release of petroleum or other hazardous substances from DHT’s vessels or otherwise in connection with DHT’s operations. DHT could also become subject to personal injury or property damage claims relating to the release of or exposure to hazardous materials associated with its current or historic operations. Violations of or liabilities under environmental requirements also can result in substantial penalties, fines and other sanctions, including in certain instances, seizure or detention of DHT’s vessels. DHT could incur significant costs, including cleanup costs, fines, penalties, third-party claims and natural resource damages, as the result of an oil spill or other liabilities under environmental laws. The U.S. Oil Pollution Act of 1990, as amended (the “OPA”) affects all vessel owners shipping oil to, from or within the United States. The OPA allows for potentially unlimited liability without regard to fault for owners, operators and bareboat charterers of vessels for oil pollution in U.S. waters. Similarly, the International Convention on Civil Liability for Oil Pollution Damage, 1969, as amended, which has been adopted by most countries outside of the United States, imposes liability for oil pollution in international waters. The OPA expressly permits individual states to impose their own liability regimes with regard to hazardous materials and oil pollution incidents occurring within their boundaries. Coastal states in the United States have enacted pollution prevention liability and response laws, many providing for unlimited liability. The OPA provides for the scheduled phase-out of all non double-hull tankers that carry oil in bulk in U.S. waters. The International Maritime Organization (the”IMO”) and the European Union have also adopted separate phase-out schedules applicable to single-hull tankers operating in international and EU waters. These regulations will reduce the demand for single-hull tankers, force the remaining single-hull vessels into less desirable trading routes, increase the number of ships trading in routes open to single-hull vessels and could increase demands for further restrictions in the remaining jurisdictions that permit the operation of these vessels. As a result, single-hull vessels are likely to be chartered less frequently and at lower rates. Although all of DHT’s tankers are double-hulled, DHT cannot assure you that these regulatory programs will not apply to vessels acquired by DHT in the future. 17 VOLUNTARY OFFER DOCUMENT Vessel values and charter rates are volatile. Significant decreases in values or rates could adversely affect DHT’s financial condition and result of operations The tanker industry historically has been highly cyclical. If the tanker industry is depressed in the future at a time when DHT may want to charter or sell a vessel, DHT’s earnings and available cash flow may decrease. DHT’s ability to charter its vessels and the charter rates payable under any new charters will depend upon, among other things, the conditions in the tanker market at that time. Fluctuations in charter rates and vessel values result from changes in the supply and demand for tanker capacity and changes in the supply and demand for oil and oil products. The highly cyclical nature of the tanker industry may lead to volatile changes in charter rates from time to time, which may adversely affect DHT’s earnings Factors affecting the supply and demand for tankers are outside of DHT’s control, and the nature, timing and degree of changes in industry conditions are unpredictable and may adversely affect the values of DHT’s vessels and result in significant fluctuations in the amount of revenue DHT earns, which could result in significant fluctuations in DHT’s quarterly or annual results. The factors that influence the demand for tanker capacity include: ● demand for oil and oil products, which affect the need for tanker capacity; ● global and regional economic and political conditions which, among other things, could impact the supply of oil as well as trading patterns and the demand for various types of vessels; ● changes in the production of crude oil, particularly by OPEC and other key producers, which impact the need for tanker capacity; ● developments in international trade; ● changes in seaborne and other transportation patterns, including changes in the distances that cargoes are transported; ● environmental concerns and regulations; ● weather; and ● competition from alternative sources of energy. The factors that influence the supply of tanker capacity include: ● the number of newbuilding deliveries; ● the scrapping rate of older vessels; ● the number of vessels that are out of service; and ● environmental and maritime regulations. An oversupply of new vessels may adversely affect charter rates and vessel values If the capacity of new ships delivered exceeds the capacity of tankers being scrapped and lost, tanker capacity will increase. As of April 2011 the newbuilding order book equalled approximately 24% of the existing world tanker fleet measured in dwt or 18% measured in number of vessels1. DHT cannot assure you that the order book will not increase further in proportion to the existing fleet. If the supply of tanker capacity increases and the demand for tanker capacity does not increase correspondingly, charter rates could materially decline and the value of DHT’s vessels could be adversely affected. The amount of additional hire that DHT receives under some of its charter arrangements, if any, will generally depend on prevailing spot market rates, which are volatile The amount of additional hire is subject to variation depending on the charter hire earned by the charterers through their pooling arrangements or, if a vessel is not operated in a pool, charter rates in the time charter or spot charter markets, each of which is highly dependent on general tanker market conditions. Additional hire, if any, is paid quarterly in arrears. The amount of additional hire is subject to variation depending on the charter hire earned by the charterer in the time charter or spot charter markets, each of which is highly dependent on general tanker market conditions. DHT cannot assure you that it will receive additional hire for any quarter. 1 Source: Clarkson Reseach Services ("Oil & Tanker Trades Outlook", Volume 16, No. 5 May 2011) 18 VOLUNTARY OFFER DOCUMENT DHT’s vessels may call on ports located in countries that are subject to restrictions imposed by the U.S. government, which could negatively affect the trading price of the Shares From time to time on charterers’ instructions, DHT’s vessels have called and may again call on ports located in countries subject to sanctions and embargoes imposed by the U.S. government and countries identified by the U.S. government as state sponsors of terrorism. The U.S. sanctions and embargo laws and regulations vary in their application, as they do not all apply to the same covered persons or proscribe the same activities, and such sanctions and embargo laws and regulations may be amended or strengthened over time. In 2010, the U.S. enacted the Comprehensive Iran Sanctions Accountability and Divestment Act (“CISADA”), which expanded the scope of the former Iran Sanctions Act. Among other things, CISADA expands the application of the prohibitions to non-U.S. companies, such as DHT, and introduces limits on the ability of companies and persons to do business or trade with Iran when such activities relate to the investment, supply or export of refined petroleum or petroleum products. Although DHT believes that it is in compliance with all applicable sanctions and embargo laws and regulations, and intends to maintain such compliance, there can be no assurance that DHT will be in compliance in the future, particularly as the scope of certain laws may be unclear and may be subject to changing interpretations. Any such violation could result in fines or other penalties and could result in some investors deciding, or being required, to divest their interest, or not to invest, in DHT. Additionally, some investors may decide to divest their interest, or not to invest, in DHT simply because DHT does business with companies that do business in sanctioned countries. Moreover, DHT’s charterers may violate applicable sanctions and embargo laws and regulations as a result of actions that do not involve DHT or its vessels, and those violations could in turn negatively affect DHT’s reputation. Investor perception of the value of DHT Holdings’ Shares may also be adversely affected by the consequences of war, the effects of terrorism, civil unrest or governmental actions in these and surrounding countries. The value of DHT’s vessels may be depressed at a time when and in the event that DHT sells a vessel Tanker values have generally experienced high volatility. Investors can expect the fair market value of DHT’s tankers to fluctuate, depending on general economic and market conditions affecting the tanker industry and competition from other shipping companies, types and sizes of vessels and other modes of transportation. In addition, as vessels grow older, they generally decline in value. These factors will affect the value of DHT’s vessels at the time of any vessel sale. If for any reason DHT sells a tanker at a time when tanker prices have fallen, the sale may be at less than the tanker’s carrying amount on DHT’s financial statements, with the result that DHT would also incur a loss on the sale and a reduction in earnings and surplus, which could reduce DHT Holdings’ ability to pay dividends. The carrying values of DHT’s vessels may not represent their fair market value at any point in time. The carrying amounts of vessels held and used by DHT are reviewed for potential impairment whenever events or changes in circumstances indicate that the carrying amount of a particular vessel may not be fully recoverable. Whenever a vessel’s carrying value is above its fair market value it is considered impaired and must be written down to its fair market value. Vessel values may be depressed at a time when DHT Holdings’ subsidiaries are required to make a repayment under their secured credit facilities, or when the secured credit facilities mature, which could adversely affect DHT’s liquidity and its ability to refinance the secured credit facility In the event of the sale or loss of a vessel, the secured credit facilities require DHT Holdings and its subsidiaries to prepay the facility in an amount proportionate to the market value of the sold or lost vessel compared with the total market value of all of the vessels financed under such credit facility before such sale or loss. If vessel values are depressed at such a time, DHT’s liquidity could be adversely affected as the amount that DHT Holdings and its subsidiaries are required to repay could be greater than the proceeds DHT receives from a sale. In addition, declining tanker values could adversely affect the ability to refinance the secured credit facilities as they mature, as the amount that a new lender would be willing to lend on the same terms may be less than the amount DHT owes under the expiring secured credit facilities. Also, declining tanker values could result in DHT being required to make repayment under one or more of its credit facilities in order to remain in compliance with minimum value clauses in the credit facilities. 19 VOLUNTARY OFFER DOCUMENT Competition The operation of tankers and transportation of crude oil are extremely competitive. Competition arises primarily from other tanker owners, including major oil companies, as well as independent tanker companies, some of whom have substantially larger fleets and substantially greater resources than DHT does. Competition for the transportation of oil and oil products can be intense and depends on price, location, size, age, condition and the acceptability of the tanker and its operators to charterers. DHT will have to compete with other tanker owners, including major oil companies and independent tanker companies, for charters. Due in part to the fragmented tanker market, competitors with greater resources may be able to offer better prices than DHT, which could result in DHT’s achieving lower revenues from its vessels. Geopolitical risks Terrorist attacks, the outbreak of war or the existence of international hostilities could damage the world economy, adversely affect the availability of and demand for crude oil and petroleum products and adversely affect DHT’s ability to re-charter its vessels on the expiration or termination of the charters and the charter rates payable under any renewal or replacement charters. DHT conducts its operations internationally, and its business, financial condition and results of operations may be adversely affected by changing economic, political and government conditions in the countries and regions where DHT’s vessels are employed. Moreover, DHT operates in a sector of the economy that is likely to be adversely impacted by the effects of political instability, terrorist or other attacks, war or international hostilities. Operational risks DHT’s tankers and their cargoes are at risk of being damaged or lost because of events such as marine disasters, bad weather, mechanical failures, human error, war, terrorism, piracy, environmental accidents and other circumstances or events. In addition, transporting crude oil across a wide variety of international jurisdictions creates a risk of business interruptions due to political circumstances in foreign countries, hostilities, labor strikes and boycotts, the potential for changes in tax rates or policies, and the potential for government expropriation of DHT’s vessels. Any of these events could impair the ability of the charterers to make payments to DHT under its charters. Permits and licenses Parts of DHT’s activities require licenses and permits from authorities. There can be no assurances that DHT will be able to obtain all necessary licenses and permits that may be required to carry out its operations in the future. If the present permits and licenses are terminated or withdrawn, such event could have a negative effect on DHT’s business, financial condition, results of operations and prospects. Adequate insurance protection In the event of a casualty to a vessel or other catastrophic event, DHT will rely on its insurance to pay the insured value of the vessel or the damages incurred. DHT Management AS, a subsidiary of DHT Holdings, will be responsible for arranging insurance against those risks that DHT believes the shipping industry commonly insures against, and DHT Holdings and its subsidiaries are responsible for the premium payments on such insurance. With respect to DHT’s vessels on bareboat charters, the charterer is responsible for arranging and paying insurance. This insurance includes marine hull and machinery insurance, protection and indemnity insurance, which includes pollution risks and crew insurance, and war risk insurance. DHT Management AS is also responsible for arranging loss of hire insurance in respect of each of DHT’s vessels except the vessels on bareboat charters, and DHT Holdings and its subsidiaries are responsible for the premium payments on such insurance. This insurance generally provides coverage against business interruption for periods of more than 30 days per incident (up to a maximum of 120 days) per incident per year, following any loss under DHT’s hull and machinery policy. DHT will not be reimbursed under the loss of hire insurance policies, on a per incident basis, for the first 30 days of off hire. Currently, the amount of coverage for liability for pollution, spillage and leakage available to DHT on commercially reasonable terms through protection and indemnity associations and providers of excess coverage is USD 1 billion per vessel per occurrence. DHT cannot assure you that it will be adequately insured against all risks. If insurance premiums increase, DHT may not be able to obtain adequate insurance coverage at reasonable rates for its fleet. Additionally, DHT’s insurers may refuse to pay particular claims. Any significant loss or liability for which DHT is not insured could have a material adverse effect on its financial condition. In addition, the loss of a vessel would adversely affect DHT’s cash flows and results of operations. 20 VOLUNTARY OFFER DOCUMENT Acts of piracy Acts of piracy have historically affected ocean-going vessels trading in regions of the world such as the South China Sea and the Gulf of Aden off the coast of Somalia. Throughout the period from 2008 to 2010, the frequency of piracy incidents against commercial shipping vessels increased significantly, particularly in the Gulf of Aden. For example, in November 2008, the M/V Sirius Star, a tanker not affiliated with DHT, was captured by pirates in the Indian Ocean while carrying crude oil estimated to be worth USD 100 million at the time of its capture. If these pirate attacks result in regions in which DHT’s vessels are deployed being characterized as “war risk” zones by insurers, as the Gulf of Aden temporarily was categorized in May 2008, premiums payable for insurance coverage could increase significantly and such coverage may be more difficult to obtain. In addition, crew costs, including costs in connection with employing onboard security guards, could increase in such circumstances. DHT may not be adequately insured to cover losses from these incidents, including the payment of any ransom DHT may be forced to make, which could have a material adverse effect on DHT. In addition, any of these events may result in a loss of revenues, increased costs and decreased cash flows to DHT’s customers, which could impair their ability to make payments to DHT under its charters. Maritime claimants Crew members, suppliers of goods and services to a vessel, shippers of cargo and other parties may be entitled to a maritime lien against that vessel for unsatisfied debts, claims or damages. In many jurisdictions, a maritime lien-holder may enforce its lien by arresting a vessel through foreclosure proceedings. The arrest or attachment of one or more of DHT’s vessels could interrupt the charterers’ or DHT’s cash flow and require DHT to pay a significant amount of money to have the arrest lifted. In addition, in some jurisdictions, such as South Africa, under the “sister ship” theory of liability, a claimant may arrest both the vessel that is subject to the claimant’s maritime lien and any “associated” vessel, which is any vessel owned or controlled by the same owner. Claimants could try to assert “sister ship” liability against one vessel in DHT’s fleet for claims relating to another vessel in its fleet. Governments could requisition DHT’s vessels during a period of war or emergency without adequate compensation A government could requisition one or more of DHT’s vessels for title or for hire. Requisition for title occurs when a government takes control of a vessel and becomes her owner, while requisition for hire occurs when a government takes control of a vessel and effectively becomes her charterer at dictated charter rates. Generally, requisitions occur during periods of war or emergency, although governments may elect to requisition vessels in other circumstances. Although DHT would be entitled to compensation in the event of a requisition of one or more of its vessels, the amount and timing of payment would be uncertain. Government requisition of one or more of DHT’s vessels may negatively impact the revenues and reduce the amount of cash DHT has available for distribution as dividends to its shareholders. Related party transactions DHT has entered into agreements with its subsidiaries and other related parties. Although the management of DHT believes that the transactions with the related parties are at arm’s length terms, there can be no assurance that conflicts of interest will not arise in the future. For more information, see Section 15.9 – “Related party transactions”. Exchange rate risk DHT’s functional currency is USD. All of DHT’s revenues and most of DHT’s operating costs as well as interest bearing debt are in USD. DHT’s vessels are also valued in USD. Although the impact of exchange rate fluctuations to DHT’s financial figures is limited, DHT Holdings is exposed to expenses currently incurred in NOK for DHT Management AS. Fluctuating foreign exchange rates can have an effect on the results of DHT with respect to operating costs which could in turn have an adverse effect on DHT’s business, financial condition, results of operations and prospects. 21 VOLUNTARY OFFER DOCUMENT Risk Factors Relating to DHT’s Financing Restrictive covenants in the secured credit facilities may impose financial and other restrictions on DHTHoldings and its subsidiaries DHT Holdings is a holding company and has no significant assets other than cash and the equity interests in its subsidiaries. DHT Holdings’ subsidiaries own or charter in all of DHT’s vessels. DHT Holdings’ subsidiaries have entered into secured credit facilities with financial institutions (the “Lenders”). The secured credit facilities impose certain operating and financial restrictions on DHT Holdings and its subsidiaries. These restrictions may limit DHT Holdings’ and its subsidiaries’ ability to, among other things: pay dividends, incur additional indebtedness, change the management of vessels, permit liens on their assets, sell vessels, merge or consolidate with, or transfer all or substantially all of their assets to, another person, enter into certain types of charters and enter into a line of business. Therefore, DHT may need to seek permission from the Lenders in order to engage in certain corporate actions. The Lender’s interests may be different from that of DHT. DHT cannot guarantee that it will be able to obtain the Lender’s permission when needed. DHT may not be able to refinance any indebtedness incurred under the secured credit facilities In the event that DHT is unable to service its debt obligations out of its operating activities, DHT may need to refinance its indebtedness and DHT cannot assure you that it will be able to do so on terms that are acceptable to DHT or at all. The actual or perceived tanker market and credit quality of any charterers, any defaults by them, and the market value of DHT’s vessels, among other things, may materially affect DHT’s ability to obtain new debt financing. In addition, certain of DHT’s charters include provisions that will generally require DHT to use its best efforts to (i) negotiate security provisions with future lenders that would allow the charterers to continue their use of DHT’s vessels so long as they comply with their charters, regardless of any default by DHT under the loan agreement or the charters and (ii) arrange for future lenders to allow the charterers to purchase their loans and any related security at par if the borrower default on its obligations under its charters or their loans. These provisions may make it more difficult for DHT to obtain acceptable financing in the future, increase the costs of any such financing to DHT or increase the time that it takes to refinance DHT’s indebtedness. If DHT is not able to refinance its indebtedness, DHT may choose to issue securities or sell certain of its assets in order to satisfy the debt obligations. If DHT is unable to meet its debt obligations for any reason, DHT’s lenders could declare their debt, together with accrued interest and fees, to be immediately due and payable and foreclose on vessels in the fleet, which could result in the acceleration of other indebtedness that DHT may have at such time and the commencement of similar foreclosure proceedings by other lenders. DHT is subject to restrictions in certain financing agreements that impose constraints on their operating and financing flexibility DHT Maritime, a subsidiary of DHT Holdings, and its subsidiaries has entered into a secured credit facility with RBS under which there was USD 266 million outstanding as of the date of this Offer Document (the “RBS Credit Facility”). DHT Maritime and its subsidiaries are required to apply a substantial portion of their cash flow from operations to the payment of interest on borrowings under the RBS Credit Facility which is secured by, among other things, mortgages over all of the nine vessels owned by DHT Maritimes’ subsidiaries, assignments of earnings and insurances and pledges over certain bank accounts, requires that DHT Maritime and its subsidiaries comply with various operating covenants and maintain certain financial ratios, including that the charter-free market value of the vessels that secure the RBS Credit Facility be no less than 120% of borrowings plus the actual or notional cost of terminating any outstanding swap agreements to satisfy collateral maintenance requirements and that the charter-free market value of the vessels that secure the RBS Credit Facility be no less than 135% of borrowings plus the actual or notional cost of terminating any swap agreement that is entered into to pay dividends. 22 VOLUNTARY OFFER DOCUMENT In the first half of 2011, subsidiaries of DHT Holdings have entered into two secured loan agreements totalling USD 61 million in connection with the acqiuisition of the DHT Phoenix and the DHT Eagle. The obligations under these secured loan agreement are guaranteed by DHT Holdings. The secured loan agreements, which are secured by, among other things, mortgages over the vessels, assignments of earnings and insurances and pledges over certain bank accounts, requires that (i) the borrowers comply with various operating covenants and maintain certain financial ratios, including that the fair market value of the vessel that secures the secured loan agreement be no less than 130% of borrowings plus the actual or notional cost of terminating any outstanding swap agreements to satisfy collateral maintenance requirements and (ii) DHT Holdings shall at all times have, on a consolidated basis, adjusted tangible net worth of USD 100 million, unencumbered consolidated cash of at least USD 20 million and adjusted tangible net worth shall be at least 25% of value adjusted total assets. With regards to a majority of its debt, DHT pays a floating rate of interest under its secured credit facilities. DHT has in place an interest rate swap in an amount of USD 65 million under which DHT pays a rate, including interest margin, of 5.95% until January 18, 2013. Interest rate and liquidity risk A significant portion of DHT’s debt financing is subject to floating interest rates. There is a risk that the interest rates may increase, which may cause DHT to default on repayments. Any such default will have an adverse effect on DHT’s business and financial situation. See Sections 2.5.2 – “DHT may not be able to refinance any indebtedness incurred under the secured credit facilities” and 2.5.3 – “DHT is subject to restrictions in certain financing agreements that impose constraints on their operating and financing flexibility” above. There is a risk that DHT may not be able to meet its liabilities as they fall due and as a result, cease trading. DHT’s policy on overall liquidity is to ensure that there are sufficient cash and other liquid funds available which, when combined with committed credit facilities, if any, are sufficient to meet the funding requirements from time to time for the foreseeable future. A limited liquidity position may have an adverse impact on the future operations, growth potential and dividend capacity of DHT. Risk Factors Relating to Taxation Certain adverse U.S. federal income tax consequences could arise for U.S. shareholders A foreign corporation will be treated as a passive foreign investment company (“PFIC”) for U.S. federal income tax purposes if either (1) at least 75% of its gross income for any taxable year consists of certain types of “passive income” or (2) at least 50% of the average value of the corporation’s assets produce or are held for the production of those types of “passive income.” For purposes of these tests, “passive income” includes dividends, interest, and gains from the sale or exchange of investment property and rents and royalties other than rents and royalties which are received from unrelated parties in connection with the active conduct of a trade or business. For purposes of these tests, income derived from the performance of services does not constitute “passive income.” U.S. shareholders of a PFIC are subject to a disadvantageous U.S. federal income tax regime with respect to the income derived by the PFIC, the distributions they receive from the PFIC and the gain, if any, they derive from the sale or other disposition of their shares in the PFIC. In particular, U.S. holders who are individuals would not be eligible for the maximum 15% preferential tax rate on qualified dividends. In this regard, DHT believes it is more likely than not that the gross income it derives or is deemed to derive from its time chartering activities is properly treated as services income, rather than rental income. Assuming this is correct, DHT’s income from the time chartering activities would not constitute “passive income,” and the assets DHT owns and operates in connection with the production of that income would not constitute passive assets. Consequently, based on DHT’s operations, DHT believes that it is more likely than not that it is not currently a PFIC. 23 VOLUNTARY OFFER DOCUMENT There are legal uncertainties involved in determining whether the income derived from time chartering activities constitutes rental income or income earned in connection with the performance of services. The U.S. Court of Appeals for the Fifth Circuit has held that, for purposes of a different set of rules under the Internal Revenue Code of 1986, as amended (the “Code”) income derived from certain time chartering activities should be treated as rental income rather than services income. In recent guidance, however, the Internal Revenue Service the (“IRS”) states that it disagrees with the holding of the Fifth Circuit case, and specifies that time charters should be treated as services income. DHT has not sought, and does not expect to seek, an IRS ruling on this matter. As a result, the IRS or a court could disagree with the position that DHT is not a PFIC. No assurance can be given that this result will not occur. In addition, although DHT intends to conduct its affairs in a manner to avoid, to the extent possible, being classified as a PFIC with respect to any taxable year, no assurance can be given that the nature of its operations will not change in the future, or that DHT can avoid PFIC status in the future. If the IRS were to find that DHT is or has been a PFIC for any taxable year, DHT’s U.S. shareholders will face adverse U.S. federal income tax consequences. Under the PFIC rules, unless those shareholders make an election available under the Code, such shareholders would be liable to pay U.S. federal income tax at the then prevailing income tax rates on ordinary income upon the receipt of excess distributions and upon any gain from the disposition of the Shares, with interest payable on such tax liability as if the excess distribution or gain had been recognized ratably over the shareholder’s holding period of the Shares. The 15% maximum tax rate for individuals would not be available for this calculation. DHT’s operating income could fail to qualify for an exemption from U.S. federal income taxation, which will reduce DHT’s cash flow Under the Code, 50% of DHT’s gross income that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States is characterized as U.S. source gross transportation income and is subject to a 4% U.S. federal income tax without allowance for any deductions, unless DHT qualifies for exemption from such tax under Section 883 of the Code. Based on DHT’s review of the applicable U.S. Securities and Exchange Commission (“SEC”) documents, DHT believes that it qualifies for this statutory tax exemption and will take this position for U.S. federal income tax return reporting purposes. However, there are factual circumstances beyond DHT’s control that could cause it to lose the benefit of this tax exemption in the future. For example, DHT might not qualify for this exemption if shareholders with a 5% or greater interest in the Shares were to collectively own 50% or more of the outstanding Shares on more than half the days during the taxable year. If DHT is not entitled to this exemption for a taxable year, DHT would be subject in that year to a 4% U.S. federal income tax on such shipping income. This could have a negative effect on DHT’s business and would result in decreased earnings available for distribution to the shareholders. DHT may be subject to taxation in the United Kingdom, which could have a material adverse effect on DHT’s results of operations If DHT was considered to be a resident of the United Kingdom or to have a permanent establishment in the United Kingdom, all or a part of its profits could be subject to UK corporate tax. DHT intends to operate in a manner so that it does not have a permanent establishment in the United Kingdom and so that DHT is not resident in the United Kingdom, including by locating its principal place of business outside the United Kingdom, requiring DHT’s executive officers to be outside of the United Kingdom when making any material decision regarding DHT’s business or affairs and by holding all of its board of directors meetings outside of the United Kingdom. However, because certain of DHT’s directors reside in the United Kingdom, and because UK statutory and case law fail to definitively identify the activities that constitute a trade being carried on in the United Kingdom through a permanent establishment, the UK taxing authorities may contend that DHT is subject to UK corporate tax. If the UK taxing authorities made such a contention, DHT could incur substantial legal costs defending its position, and, if DHT was unsuccessful in its defense, DHT’s results of operations would be materially and adversely affected. 24 VOLUNTARY OFFER DOCUMENT DHT may be subject to taxation in Norway, which could have a material adverse effect on DHT’s results of operations If DHT were considered to be a resident of Norway or to have a permanent establishment in Norway, all or a part of its profits could be subject to Norwegian corporate tax. DHT intends to operate in a manner so that it does not have a permanent establishment in Norway and so that it is not deemed to reside in Norway, including by locating DHT’s principal place of business outside Norway, requiring its executive officers to be outside of Norway when making any material decision regarding DHT’s business or affairs and by holding all of the Board of Directors meetings outside of Norway. However, because certain of DHT’s directors reside in Norway and DHT has entered into a management agreement with its Norwegian subsidiary, DHT Management AS, the Norwegian tax authorities may contend that DHT is subject to Norwegian corporate tax. If the Norwegian tax authorities make such a contention, DHT could incur substantial legal costs defending its position, and, if unsuccessful in its defence, DHT’s results of operations would be materially and adversely affected. Risk Factors Relating to the Shares Price volatility of publicly traded securities The market price of the Shares may fluctuate due to factors such as actual or anticipated fluctuations in DHT’s quarterly and annual results and those of other public companies in its industry, mergers and strategic alliances in the tanker industry, market conditions in the tanker industry, changes in government regulation, shortfalls in its operating results from levels forecast by securities analysts, announcements concerning DHT or its competitors and the general state of the securities market. The tanker industry has been unpredictable and volatile. The market for shares in this industry may be equally volatile. Therefore, DHT cannot assure you that you will be able to sell any of the Shares you may have purchased at a price greater than or equal to the original purchase price. Potential dilution of shareholders DHT may require additional capital in the future in connection with financing of new capital intensive projects. In addition, DHT may incur unanticipated liabilities or expenses. There can be no assurance that DHT will be able to obtain necessary financing in a timely manner on acceptable terms. If DHT issues Shares in the future, such issuance may result in the then existing shareholders of DHT sustaining dilution to their relative proportion of the equity of DHT Holdings. Future sales of the Shares could cause the market price of the Shares to decline The market price of the Shares could decline due to sales of a large number of the Shares in the market or the perception that such sales could occur. This could depress the market price of the Shares and make it more difficult for DHT to sell equity securities in the future at a time and price that it deems appropriate, or at all. Restrictions for equity offerings under securities laws in certain jurisdictions The securities laws of certain jurisdictions may restrict DHT Holdings’ ability to allow shareholders to participate in offerings of its securities. Accordingly, shareholders with registered addresses, or who are resident or located, in certain jurisdictions will not be eligible to exercise subscription rights as part of rights offerings, in which case the subscription rights may lapse without compensation. As a result, shareholders with registered addresses or who are resident or located in such jurisdictions will experience substantial dilution of their ownership and voting interests in DHT Holdings’ share capital. In addition, DHT Holdings may in the future offer, from time to time, a share dividend election to its shareholders, subject to applicable securities laws, in respect of future dividends. However, DHT Holdings may not permit shareholders with registered addresses or who are resident or located in certain restricted jurisdictions to exercise this election. Accordingly, shareholders in these restricted jurisdictions may be unable to receive dividends in the form of Shares rather than cash and, as a result, may experience further dilution. Restrictions for transfer of Shares under securities laws in certain jurisdictions The transfer of Shares may be subject to restrictions under the securities laws of the United States and other jurisdictions. The Shares may not be offered or sold in any other jurisdiction in which the registration of the Shares is required but has not taken place, unless an exemption from the applicable registration requirement is available or the offer or sale of the Shares occurs in connection with a transaction that is not subject to these provisions. Please see Section 4.1 – “Restrictions” for a discussion of selling restrictions that are applicable to the Consideration Shares. 25 VOLUNTARY OFFER DOCUMENT DHT Holdings is incorporated in the Marshall Islands, which does not have a well-developed body of corporate law DHT Holdings’ corporate affairs are governed by its Articles of Incorporation and Bylaws and by the Marshall Islands Business Corporations Act (the “BCA”). The provisions of the BCA resemble provisions of the corporation laws of a number of states in the United States. However, there have been few judicial cases in the Marshall Islands interpreting the BCA, and the rights and fiduciary responsibilities of directors under the laws of the Marshall Islands are not as clearly established as the rights and fiduciary responsibilities of directors under statutes or judicial precedent in existence in the United States. Therefore, the rights of shareholders of the Marshall Islands may differ from the rights of shareholders of companies incorporated in the United States. While the BCA provides that it is to be interpreted according to the laws of the State of Delaware and other states with substantially similar legislative provisions, there have been few, if any, court cases interpreting the BCA in the Marshall Islands and DHT Holdings cannot predict whether Marshall Islands courts would reach the same conclusions that any particular U.S. court would reach or has reached. Thus, you may have more difficulty in protecting your interests in the face of actions by the management, directors or controlling shareholders than would shareholders of a corporation incorporated in a U.S. jurisdiction which has developed a relatively more substantial body of case law. The Articles of Incorporation and Bylaws restrict shareholders from bringing certain legal action against DHT’s management and directors The Bylaws contain a broad waiver by DHT Holdings’ shareholders of any claim or right of action, both individually and on DHT Holdings’ behalf, against any of its officers or directors. The waiver applies to any action taken by an officer or director, or the failure of an officer or director to take any action, in the performance of his or her duties, except with respect to any matter involving any fraud or dishonesty on the part of the officer or director. This waiver limits the right of shareholders to assert claims against DHT’s officers and directors unless the act or failure to act involves fraud or dishonesty. DHT Holdings has anti-takeover provisions in its Bylaws that may discourage a change of control The Bylaws contain provisions that could make it more difficult for a third party to acquire DHT Holdings without the consent of the Board of Directors. These provisions provide for: ● a classified board of directors with staggered three-year terms, elected without cumulative voting; ● directors only to be removed for cause and only with the affirmative vote of holders of at least a majority of the common stock issued and outstanding; ● advance notice for nominations of directors by shareholders and for shareholders to include matters to be considered at annual meetings; ● a limited ability for shareholders to call special shareholder meetings; and ● the board of directors to determine the powers, preferences and rights of DHT Holdings’ preferred stock and to issue the preferred stock without shareholder approval. These provisions could make it more difficult for a third party to acquire DHT Holdings, even if the third party’s offer may be considered beneficial by many shareholders. As a result, shareholders may be limited in their ability to obtain a premium for their Shares. Holders of Shares registered in a nominee account Beneficial owners of Shares that are registered in a nominee account (e.g. through brokers, dealers or other third parties) may not be able to vote for such Shares unless their ownership is re-registered in their names with AST prior to DHT Holdings’ general meetings. DHT Holdings cannot guarantee that beneficial owners of the Shares will receive the notice for a general meeting in time to instruct their nominees to either effect a re-registration of their Shares or otherwise vote on their Shares in the manner desired by such beneficial owners. 26 VOLUNTARY OFFER DOCUMENT Enforcement of civil liabilities DHT Holdings is organized under the laws of the Marshall Islands. The rights of holders of Shares are governed by Marshall Island law and by the Articles of Incorporation and Bylaws. The rights of shareholders under Marshall Island law may differ from the rights of shareholders of companies incorporated in other jurisdictions. As a result, it may, inter alia, be difficult for investors to effect service of process on DHT Holdings or the members of the Board of Directors in the shareholder’s own jurisdiction, or to enforce against them judgments obtained in non-Marshall Island courts. It is doubtful whether courts in the Marshall Islands will enforce judgments obtained in other jurisdictions against DHT Holdings or the members of the Board of Directors or officers under the securities laws of those jurisdictions or entertain actions in the Marshall Islands against DHT Holdings or the members of the Board of Directors or officers under the laws of other jurisdictions. It may be difficult for you to enforce your rights and any claim you may have arising under U.S. securities laws, since DHT Holdings is a Marshall Islands company, and most of its officers and directors are residents of countries other than the United States. You may not be able to sue DHT Holdings or its officers or directors in a foreign court for violations of the U.S. securities laws. It may be difficult to compel DHT Holdings and its affiliates to subject themselves to a U.S. court’s judgment. The Articles of Incorporation and Bylaws contain a broad waiver by DHT Holdings’ shareholders of any claim or right of action, both individually and on its behalf, against any of the members of the Board of Directors or management. The waiver applies to any action taken by a member of the Board of Directors or management, or the failure of a member of the Board of Directors or management to take any action, in the performance of his or her duties, except with respect to any matter involving any fraud or dishonesty on the part of the member of the Board of Directors or management. This waiver limits the right of shareholders to assert claims against the members of the Board of Directors and management unless the act or failure to act involves fraud or dishonesty. 27 VOLUNTARY OFFER DOCUMENT 3. Responsibility for the offer document This Offer Document has been prepared in connection with the voluntary exchange offer made by DHT Holdings to acquire all the shares in Saga Tankers, and the offer of the Consideration Shares to be issued by DHT Holdings to the shareholders of Saga Tankers accepting the Offer. The Board of Directors of DHT Holdings hereby declares that, having taken all reasonable care to ensure that such is the case, the information contained in this Offer Document is, to the best of our knowledge, in accordance with the facts and contains no omission likely to affect its import. July 5, 2011 The Board of Directors of DHT Holdings, Inc ErikA.Lind Chairman Robert N.Cowen Director Einar MichaelSteimler Director RandeeDay Director RolfWikborg Director 28 VOLUNTARY OFFER DOCUMENT 4. Restrictions, Cautionary notice regarding forward-looking statements and Disclaimer Restrictions This section is intended as a general guide only. Saga Tankers shareholders are advised to consult their own legal counsel prior to accepting the Exchange Offer or making any offer, resale, pledge or other transfer of the Consideration Shares obtained under the Exchange Offer. The distribution of this Offer Document, any separate summary documentation regarding the Exchange Offer and the making of the Offer may be restricted by law in certain jurisdictions and neither this document nor any such summary, nor the Exchange Offer discussed herein or therein, constitutes an offer to sell or the solicitation of an offer to buy securities in any jurisdiction in which such an offer or solicitation would be unlawful. The Offer is not being made in or into Australia, Canada, Japan or South Africa, and will not be permitted to be accepted in or from these jurisdictions. United States The Exchange Offer is subject to a Tier I exemption pursuant to Rule 14d-1(c) of the U.S. Securities Exchange Act, and the issuance of the Consideration Shares in connection therewith will be exempt from registration under the Securities Act, pursuant to Rule 802 thereof. If the Offer is completed, for purposes of U.S. securities law, Saga Tankers shares that are unrestricted will be exchanged for Consideration Shares that are unrestricted; however, Saga Tankers shares that are restricted will be exchanged for Consideration Shares that are restricted. Generally, if you acquired your shares of Saga Tankers in open market transactions or in an underwritten public offering you will receive Consideration Shares that are unrestricted. If, however, you are an affiliate of Saga Tankers, you should consult your legal advisor to determine whether your shares are subject to any such restriction. (An affiliate is defined as a person who directly or indirectly controls, is controlled by or is under common control with an issuer. The SEC views a person’s status as an officer, director or 10% shareholder as a fact that must be considered when determining whether such person is an affiliate.) Restricted shares cannot be resold in the United States without registration or an exemption therefrom under the Securities Act. The Offer is for the shares of a Norwegian company with shares listed for trading on Oslo Axess, and matters of a legal nature related to the Offer and company law issues as well as securities law issues are subject to Norwegian law. The provisions of the Marshall Islands and Norwegian law differ considerably from the corresponding United States legal provisions. Only a limited set of United States legal provisions apply to the Offer and this Offer Document. The applicable procedural and disclosure requirements of Norwegian law are different than those of the U.S. securities laws in certain material respects. The timing of payments, withdrawal rights, settlement procedures, and other timing and procedural matters of the Offer are consistent with Norwegian practice, which differs from U.S. domestic tender offer procedures. Pursuant to an exemption provided from Rule 14e-5 under the Exchange Act, DHT Holdings may acquire, or make arrangements to acquire, Saga Tankers shares, other than pursuant to the Offer, on or off Oslo Børs or otherwise outside the United States during the period in which the Offer remains open for acceptance, so long as those acquisitions or arrangements comply with applicable Norwegian law and practice and the provisions of such exemption. Any such acquisition or arrangement will be disclosed by DHT Holdings to Saga Tankers shareholders by the method set out in Section 5.15 – “Announcements”. 29 VOLUNTARY OFFER DOCUMENT United Kingdom This Offer Document is being distributed to and is only directed at (i) persons who are outside the United Kingdom, (ii) to investment professionals falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the “Order”), or (iii) are persons falling within Article 43 (Members and creditors of bodies corporate) of the Order (all such persons together being referred to as “relevant persons”). This Offer Document is directed only at investment or investment activity to which this Offer Document relates is available only to relevant persons and will be engaged in only with relevant persons. Cautionary Note Regarding Forward-Looking Statements This Offer Document includes “forward-looking” statements, including, without limitation, projections and expectations regarding DHT’s future financial position, business strategy, plans and objectives. When used in this document, the words “anticipate”, “believe”, “estimate”, “expect”, “seek to”, “may”, “plan” and similar expressions, as they relate to DHT Holdings, its subsidiaries or its management, the markets in which it operates or the Acquisition, are intended to identify forward-looking statements. No forward-looking statements contained herein should be relied upon as predictions of future events. No assurance can be given that the expectations expressed in these forward-looking statements will prove to be correct. Such forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of DHT Holdings and its subsidiaries, or, as the case may be, the industry, to materially differ from any future results, performance or achievements expressed or implied by such forward-looking statements. Such forward-looking statements are based on numerous assumptions regarding DHT’s present and future business strategies and the environment and markets in which DHT Holdings and its subsidiaries will operate. Factors that could cause DHT’s actual results, performance or achievements to materially differ from those in the forward-looking statements include, but are not limited to: ● the competitive nature of the markets in which DHT operates; ● global and regional economic conditions; ● technological developments; ● government regulations; ● changes in political events; and ● force majeure events. Some important factors that could cause actual results to differ materially from those in the forward-looking statements are, in certain instances, included with such forward-looking statements in Section 2 – “Risk Factors” of this Offer Document. These forward-looking statements reflect only DHT’s views and assessment, and are based on information available to DHT, as of the date of this Offer Document. Except to the extent required by law, DHT expressly disclaims any obligation or undertaking to release any updates or revisions of the forward-looking statements contained herein to reflect any change in DHT’s expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Disclaimer The Financial Advisor makes no representation or warranty, expressed or implied, as to the accuracy or completeness of the information in this Offer Document, and nothing contained in this Offer Document is, nor shall be relied upon as, a promise or representation by the Financial Advisor. 30 VOLUNTARY OFFER DOCUMENT 5. The Offer The Voluntary Exchange Offer DHT Holdings hereby offers to acquire all of the shares in Saga Tankers not owned by persons in or from jurisdictions where making the Offer is unlawful, in exchange for a Consideration consisting of 0.25 Shares to be issued to the accepting Saga Tankers shareholders per share in Saga Tankers, on the terms set out in this Offer Document. If all the Saga Tankers shareholders accept the Exchange Offer, up to 21,694,352 Consideration Shares will be issued to the Saga Tankers shareholders. The Offeror – DHT Holdings The Exchange Offer is made by DHT Holdings Inc., with registered office Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960, while its principal executive offices are in 26 New Street, St. Helier, Jersey, JE23RA, Channel Islands, telephone number +44 1534 639759. DHT Holdings’ registration number is 39572. DHT Holdings is incorporated and governed by the laws of Marshall Islands, in particular the Marshall Islands Business Corporations Act (the “BCA”), and is listed on the New York Stock Exchange (“NYSE”) under the ticker code “DHT”. DHT currently operates a fleet of 12 double-hull crude oil tankers, of which 11 are wholly owned by DHT. The fleet consists of six VLCCs, two Suezmax tankers and four Aframax tankers. Eight of the vessels are on medium-term time charters, two are on long-term bareboat charters and two are operating in the Tankers International Pool. Further information about DHT and its shares is provided in Sections 11 – “Presentation of DHT Holdings” and 15 – “Share Capital and Shareholder matters”, respectively. As of the date of this Offer Document, neither DHT Holdings nor its close affiliates as defined in section 2-5 of the Norwegian Securities Trading Act, have any shares or options, convertible loans or similar rights to acquire shares in Saga Tankers. The Target Company – Saga Tankers Saga Tankers is a public limited liability company incorporated under the laws of Norway with company registration number he registered business address of Saga Tankers is at Haakon VII’s gt 1, 8th floor, 0161 Oslo, Norway. Saga Tankers was incorporated on March 24, 2010 and was registered in the Registry of Business Enterprises on April 6, 2010. Saga Tankers has a share capital of NOK 86,777,409, divided into 86,777,409 shares, each with a par value of NOK 1. The company’s shares are registered in the VPS under ISIN NO 001 0572589 and are listed on Oslo Axess under the ticker code “SAGA”. Saga Tankers is a tanker company owning a fleet of four VLCCs, three of which are built in 2000 and one of which is built in 1995. Three vessels are operating in the spot market while one vessel is on time charter until the third quarter of 2012. Background and Reasons for the Offer DHT Holdings is an independent crude oil tanker company with focus on quality vessels and operations through which it endeavors to obtain recognition from clients and the capital markets. DHT is embracing the inherent cyclical nature of the business it operates within and has an ambition to expand its fleet by taking advantage of growth opportunities that may arise during the current market conditions. Since change of management and strategy in September 2010, DHT has increased its fleet by about 50% measured in carrying capacity by acquiring two secondhand VLCCs and chartering a third VLCC with options to purchase the vessel. 31 VOLUNTARY OFFER DOCUMENT The Acquisition represents an opportunity to further grow DHT’s fleet during the current market environment by acquiring four VLCC’s in one transaction. DHT’s management and the Board of Directors believes the combined company will have a quality fleet and a balance sheet with liquidity and access to capital markets to support growth that is expected to benefit the shareholders of both companies. The combined company will operate a fleet of 16 crude oil tankers, of which 15 will be wholly owned. The combined fleet will consist of 10 VLCCs, two Suezmaxes and four Aframaxes. The company will seek to manage a sound balance between charter coverage and market exposure relative to where it believes it is in the industry cycle. Offer Price – Consideration The consideration offered will be 0.25 Shares per Saga Tankers share (the “Offer Price”). The rights of the Consideration Shares will in all respects be equal to those of the existing Shares from the time of issue and registration of the Consideration Shares with the American Stock Transfer & Trust Company, LLC (“AST”). Any entitlement to a fraction of a Consideration Share will be rounded down to the nearest whole Share. No interest will be paid on the Consideration to tendering shareholders in the Offer. The Offer Price corresponds to NOK 5.44 per Saga Tankers share, based on the closing share price of DHT Holdings on May 27, 2011 of USD 4.01, applying a USD/NOK exchange rate of 5.43 (based on the USD/NOK exchange rate as reported by Norges Bank on May 30, 2011 of 5.4292), and values the total share capital of Saga Tankers at approximately NOK 472.4 million or USD 87.0 million. This represents a premium of approximately 56% to the closing share price of Saga Tankers on May 30, 2011, the last trading day prior to the announcement of the Offer and a premium of approximately 35% to the one month volume weighted average share price of Saga Tankers for the period ending on May 30, 2011. The Consideration has been determined on the basis of an overall evaluation, including consideration of the valuation of DHT Holdings and Saga Tankers in the equity market, the two companies’ historic earnings, their expected earnings potential, future market prospects and a comparisons of these factors with the equity market valuation of comparable companies, an assessment of the asset values of each company, executed customer contracts, including duration thereof, and options, contractual coverage and positioning in the relevant markets, access to debt financing and their current debt financing, tax positions, the organizations of the two companies and possible synergies, and DHT Holdings’ business plan. In case of either a split or a reverse split of the Saga Tankers shares, the Consideration shall be adjusted accordingly, provided, however, that any entitlement to a fraction of a Consideration Share will be rounded down to the nearest whole Share. For information regarding DHT Holdings’ possible dividend payment, please see Section 5.8 – “Transaction Agreement”. Financing of the Offer The Consideration Shares will be issued within DHT Holdings’ authorized capital stock consisting of of 125,000,000 Shares and 1,000,000 shares of preferred stock, by the creation of up to an additional 21,694,352 Shares ranking pari passu with the existing Shares, see Section 5.13 – “The Consideration Shares” below. DHT Holdings will not issue any Shares as a consequence of the transaction other than the Consideration Shares to be issued to Saga Tankers shareholders under the Offer. The Offer is not subject to any financing condition. 32 VOLUNTARY OFFER DOCUMENT Contact with Saga Tankers Prior to Release of the Offer Representatives of Saga Tankers and DHT Holdings have on some occasions in the past briefly discussed the rationale for a potential transaction between the two companies, without this leading to any specific result until recently. Through these discussions it did however become clear that management of both companies shared views of the industry in general and benefits of a possible combination. Over the last couple of weeks leading up to the Transaction Agreement it became clear to the parties that it could be possible to agree on the terms of a combination. DHT Holdings has carried out a limited due diligence review of Saga Tankers, including physical inspection of Saga Tanker’s entire fleet, prior to the date of the Transaction Agreement being made public. In a meeting on May 25, 2011, management of both companies met to discuss the principal terms of a transaction. Following such meeting, the parties and their representatives negotiated the Transaction Agreement. On May 31, 2011, the terms of the Transaction Agreement were agreed. During the evening of May 30, 2011 and the morning of May 31, 2011, the financial advisors of DHT Holdings and Saga Tankers contacted the largest shareholders in Saga Tankers in order to obtain their pre-acceptances. Shareholders representing 75.2% of the total share capital of Saga Tankers gave their pre-acceptances to the Offer prior to the announcement of the Offer, subject to customary conditions. On May 31, 2oldings and Saga Tankers issued a joint press release to announce that the parties had reached an agreement in which DHT Holdings, subject to the satisfaction of certain conditions, intended to launch a voluntary exchange offer for the outstanding shares in Saga Tankers. No payments or advantages of any kind have been or will be offered by DHT Holdings to the management of Saga Tankers, save for obligations under the employment agreements of Saga Tankers’ staff, and/or the board of directors of Saga Tankers or any of its subsidiaries in connection with the Offer other than payment of the Consideration, if they are shareholders and accept the Offer in their capacity as shareholders in accordance with this Offer Document. Transaction Agreement On May 31, 2011, DHT Holdings and Saga Tankers entered into the Transaction Agreement. The Transaction Agreement contains, inter alia, provisions relating to DHT Holdings’ commitment to make the Offer and certain obligations of Saga Tankers prior to and in connection with the Offer, including obligations to conduct the business in the ordinary course of business and not to do or permit actions to be done which could be reasonably expected to prevent the completion of the Offer and to assist in connection with regulatory filings. The Transaction Agreement also includes the conditions to the Offer, as described in Section 5.11 – “Conditions for Completion of the Offer”. The Transaction Agreement also requires Saga Tankers to promptly inform DHT Holdings of any competing offers and contains exclusivity undertakings. The Transaction Agreement provides for the payment by Saga Tankers of a break fee to DHT Holdings of USD 1 million if the Transaction Agreement is terminated as a consequence of inter alia the board of Saga Tankers withdrawing or modifying the board recommendation in any manner adverse to DHT Holdings, any material breach of the Transaction Agreement by Saga Tankers, if such breach is not cured within three business days upon notice from DHT Holdings or a superior offer is made prior to the end of the Offer Period and such superior offer is completed within 9 months. The board of directors of Saga Tankers has the right to withdraw, subject to certain conditions, its recommendation of the Offer if a third party has made an offer determined to be more favourable to Saga Tankers shareholders from a financial point of view than the Offer, provided that DHT Holdings has not, within 3 business days of notice to DHT Holdings of the superior offer, agreed to improve the Offer or put forward a new offer on conditions in each case at least matching the terms and conditions of the superior offer. DHT Holdings has in the Transaction Agreement undertaken to conduct its activities in the ordinary course and not enter into any material transactions or similar without the prior written consent of Saga Tankers’ board of directors (such consent not to be unreasonably withheld). The Transaction Agreement allows for DHT Holdings to distribute quarterly dividends of USD 0.10 per Share.It may be that the board of directors of DHT Holdings resolve to issue such dividends to its shareholders in connection with the approval of the Q2 2011 accounts and that the record date to qualify for such dividends may be prior to DHT Holdings issuing the Consideration Shares to Saga Tankers shareholders. In such event the Saga Tankers shareholders will not be able to benefit from such dividend payment, but will be entitled to dividends with record dates subsequent to DHT Holdings issuing the Consideration Shares to Saga Tankers shareholders. 33 VOLUNTARY OFFER DOCUMENT Offer Period The Saga Tankers shareholders may accept the Offer in the period from and including July 6, 2011 to July 20, 2011 at 09:00 am (CET). DHT Holdings may extend the Offer Period one or more times, however, not beyond September 1, 2011. Any such extension will be part of the Offer Period. Any extensions of the Offer Period will be announced no later than 09:00 hours (CET) on the business day following the expiration of the previously announced Offer Period, in which case the Offer Period shall be deemed not to have been expired on the preceding business day. Such announcement shall be made in accordance with Section 5.15 – “Announcements” below. If the Offer Period is extended, the other dates referred to herein may be changed accordingly and any received Acceptance Forms will remain binding and irrevocable for the length of the extension. Acceptance of the Offer Acceptance of the Offer is made by completing and signing the Acceptance Form, attached as Appendix 1 hereto, and in the Norwegian language in Appendix 2, and returning it to Carnegie as set out below. Prior to accepting the Offer, the shareholders in Saga Tankers should carefully consider the risk factors set out in Section 2 – “Risk Factors”. Shareholders who would like to accept the Offer must procure that the Acceptance Form is received by Carnegie prior to the expiry of the Offer Period. Acceptance of the Offer is irrevocable from the time the Acceptance Form has been received by Carnegie, and may not be withdrawn, in whole or in part, neither before nor after the expiration of the Offer Period, including any extension thereof. Acceptances may not be made conditional. Any Saga Tankers shareholder whose Saga Tankers shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee must contact such person if the shareholder would like to sell such Saga Tankers shares to DHT Holdings. Upon acceptance, the tendered Saga Tankers shares on the accepting shareholders’ VPS account will be blocked in favour of Carnegie. Accordingly, no transactions relating to such Saga Tankers shares are permitted after acceptance. The Saga Tankers shares shall be transferred to DHT Holdings free of any encumbrances and any other third party right whatsoever and with all shareholder rights attached to them. In the event that parties other than the shareholder hold rights in respect of the relevant Saga Tankers shares or over the relevant VPS account, such rights-holder must also sign the Acceptance Form, thereby waiving its rights therein and approving the transfer of the relevant Saga Tankers shares free of any encumbrance and other third party right. The acceptance further implies that the VPS, on instruction from Carnegie upon settlement, will transfer the shares in Saga Tankers to Carnegie and that AST at the same time, or as soon as possible thereafter, will provide for issuance of the applicable number of Consideration Shares to Carnegie to hold in street name on behalf of the applicable accepting shareholders until such time as such shareholders are directly registered in DHT Holdings’ share register. See Section 5.13.1 – “Issue of the Consideration Shares by DHT Holdings and receipt of Consideration Shares”. An acceptance will comprise all of the shareholders’ shares in Saga Tankers on the VPS account covered by the acceptance. In the event that the acceptance does not include all the Saga Tankers shares held in the VPS account covered by the acceptance, these shares must be transferred to another of the shareholders’ VPS account prior to the acceptance. If the shareholder holds Saga Tankers shares in more than one VPS account, separate Acceptance Forms must be submitted in respect of each VPS account. However, with respect to such shares registered on VPS accounts in the name of a broker, dealer, commercial bank, trust company or other nominee, the acceptance will solely comprise the designated shares in Saga Tankers on such VPS account that the Offer in fact have been accepted for by the shareholder, and not other shares in Saga Tankers registered on the same VPS account not accepting the Offer. The acceptance also includes any shares which are acquired or will be acquired and which are credited to the above VPS account until the shares are debited from the accepting shareholders’ VPS account and transferred to an escrow account in the name of Carnegie, save for Saga Tankers shares on VPS accounts in the name of a broker, dealer, commercial bank, trust company or other nominee owned by a shareholder in Saga Tankers not accepting the Offer. 34 VOLUNTARY OFFER DOCUMENT A Saga Tankers shareholder tendering into the Offer will freely be able to manage any other securities owned by such shareholder that are registered on the same VPS account as the Saga Tankers shares comprised by the acceptance. Upon submitting the Acceptance Form the accepting Saga Tankers shareholders represent that they are permitted by all applicable law to accept the Offer and have complied with all applicable legal requirements so that the Offer may be made to, and accepted by, such accepting Saga Tankers shareholders under the laws of their respective relevant jurisdictions. Saga Tankers shareholders who accept the Offer will maintain, to the extent permitted under applicable law, their rights as shareholders, including voting rights, until completion of the Offer. DHT Holdings reserves the right to reject any or all acceptances of the Offer that, in its opinion, are not in the proper form, or which may be unlawful. DHT Holdings also reserves the right to treat an acceptance as valid, in whole or in part, even though it is not completed entirely correctly, not accompanied by required document(s) or is not received at the place stated below. However, DHT Holdings will ensure due compliance with the duty to treat shareholders equally under Section 6-10 (9) of the Norwegian Securities Trading Act when exercising its discretion pursuant to the foregoing. Neither DHT Holdings, nor the Financial Advisor or any other person will be under any duty to give notification of any defects or irregularities in the acceptance or incur any liability for failure to give any such information. The Acceptance Form, duly completed and signed, must be sent by mail or fax or delivered by hand to: Carnegie ASA Stranden 1, Aker Brygge P.O.Box 684 Sentrum 0106 Oslo Norway www.carnegie.no Telephone: +47 22 00 93 20 Facsimile: +47 22 00 99 60 Conditions for Completion of the Offer The completion of the Offer is subject to the following conditions, each of which may be waived in whole or in part by DHT Holdings at its sole discretion: (a)Minimum Acceptance. The Offer shall on or prior to the expiration of the Offer Period have been accepted by shareholders of Saga Tankers representing more than 95% of the share capital and voting rights of Saga Tankers on a fully diluted basis, i.e. that there are no outstanding rights or charges over the Shares. To the knowledge of DHT Holdings, Saga Tankers has not issued any rights to shares. (b)Regulatory Approvals. All permits, consents and approvals required from applicable regulatory authorities for the completion of the Offer have been obtained or any applicable waiting periods have expired or lapsed, in each case without conditions or upon conditions satisfactory to the DHT Holdings in its sole discretion. 35 VOLUNTARY OFFER DOCUMENT (c)No Material Adverse Effect. There shall not have occurred any change, event, development, effect, or condition that has or would reasonably be expected to have, individually or in the aggregate, a material adverse effect on the business, assets, liabilities, condition (financial or otherwise), results, or operation of Saga Tankers. (d)Conduct of Business. That the business of Saga Tankers, in the period from March 31, 2011 and until the settlement of the Offer, has been conducted in the ordinary course of business and in accordance with applicable laws, regulations and decisions of any governmental body, and that there has not been made any changes in the share capital of Saga Tankers, issuance of rights which entitles holders to demand new shares or similar securities, payment of dividend, proposals to shareholders for merger or de-merger, or any other change of corporate structure. (e)Board Recommendation. The board of Saga Tankers shall not have amended or withdrawn its recommendation of the Offer to its shareholders. (f)Consent. Saga Tankers has received necessary consents and/or waivers from third parties and/or service providers, in order to effect the Acquisition without any material adverse effect for Saga Tankers or its subsidiaries, including having received the consent from third parties under the terms of any loan agreements or charter parties entered into by Saga Tankers or its subsidiaries. To the knowledge of DHT Holdings, there are no outstanding consents from third parties necessary to effect the Acquisition. (g)No Intervention. No court or other governmental or regulatory authority of competent jurisdiction shall have taken any form of legal action (whether temporary, preliminary or permanent) that is in effect and restrains or prohibits the consummation of the Offer or shall in connection with the Offer have imposed conditions upon DHT Holdings, Saga Tankers or any of their respective subsidiaries which are not acceptable to DHT Holdings in its sole discretion. (h)No Breach. There has been no material breach by Saga Tankers of the Transaction Agreement between DHT Holdings and Saga Tankers which entitles DHT Holdings to terminate the Transaction Agreement. See section 5.18 – “Consequences of the Exchange Offer” for Saga Tankers’ obligations after the Transaction Agreement. (i)Listing Approval. The New York Stock Exchange shall have approved the Consideration Shares for listing on such exchange, subject to official notice of issuance. The Offer will lapse on September 1, 2011 if the above conditions have not been satisfied or waived by DHT Holdings prior to such date. The satisfaction or waiver of the conditions to the Offer will be announced (the “Closing Announcement”) through Oslo Børs’ information system on Saga Tankers’ ticker code “SAGA” in accordance with the procedure described in Section 5.15 – “Announcements”. For further information regarding governmental and regulatory approvals, see Section 5.18 – “Consequences of the Exchange Offer”. Settlement The result of the Offer is expected to be published on or about July 21, 2011 (subject to possible extensions) in the form of a stock exchange notification in accordance with Section 5.15 – “Announcements”. If the Offer is completed on or about such date, the Consideration Shares are expected to be issued on or about August 2, 2011. The earliest date the Consideration Shares will be listed and tradable is on or about August 2, 2011. In the event of an extension of the Offer Period, the issue and listing dates of the Consideration Shares will be similarly extended. Transfer of the Saga Tankers shares to DHT Holdings and the delivery of the Consideration Shares as settlement of the Offer will be made as soon as possible after the expiry of the Offer Period and no later than 10 business days after the Closing Announcement. 36 VOLUNTARY OFFER DOCUMENT The Offer will lapse on September 1, 2011 if the above conditions have not been satisfied or waived by DHT Holdings prior to such date. Accordingly, the latest day on which settlement of the Offer may occur is September 15, 2011. The Consideration Shares Issue of the Consideration Shares by DHT Holdings and receipt of Consideration Shares Under Marshall Islands law, DHT Holdings shareholders are not required to approve the Offer or the issuance of Consideration Shares to Saga Tankers shareholders. The Consideration Shares will be common shares of DHT Holdings with a par value of USD 0.01 per share. The Consideration Shares will have ISIN MHY2065G1052. Application for listing of the Consideration Shares on the NYSE was filed on June 15, 2011, and was approved on June 28, 2011, subject to official notice of issuance to be provided by The American Stock Transfer & Trust Company, LLC (“AST”). AST will provide such notice upon issuance of the Consideration Shares. As a technical matter, such listing will not be effective until the NYSE receives official notice of issuance from AST. In the event the Offer is completed, at the earliest four business days following the Closing Announcement, Carnegie will notify DHT Holdings of the number of Consideration Shares to be issued. DHT Holdings will instruct AST to issue the Consideration Shares to Carnegie who will be registered through the Direct Registration System (“DRS”) in the DHT Holdings share register, held by AST. At this point, Carnegie is the legal holder of all the Consideration Shares on behalf of the accepting Saga Tankers shareholders. Transfer of legal title of the Consideration Shares to you will be effected as follows, and no later than ten business days following the Closing Announcement: Step 1: Carnegie provides to AST a spreadsheet containing your name, address and number of Consideration Shares you are entitled to. This information is derived from the information contained in your Acceptance Form, as set out in Appendix 1 to the Offer Document. Step 2: AST processes the spreadsheet and you are DRS-registered directly in the DHT Holdings share register. At this point, legal title passes from Carnegie to you. Step 3: AST will post a statement (the “DRS Statement”) to your address of record (as set out on the Acceptance Form) Following DRS-registration, should you at any future point wish to hold your respective Consideration Shares through the Depository Trust & Clearing Corporation’s Depository Trust Company (“DTC”), rather than being directly DRS-registered, you will need to present your DRS Statement to your own custodian, bank or broker who has an account with DTC who will then have your respective Consideration Shares moved into your custodian, bank or brokers’ DTC account. AST’s contact details will be provided on the DRS Statement should you wish to contact AST in the future. If you are deemed to be an affiliate of Saga Tankers at the time of this Exchange Offer, you should consult your legal advisor to determine whether any trading restrictions apply. For more information see Section 4.1 – “Restrictions” – “United States” above. Trading and sale of the Consideration Shares In the event you are DRS-registered through AST, in order to sell the Consideration Shares, you will need to engage a broker who is able to settle trades in the U.S. The expected level of costs connected to being registered as a shareholder selling the DHT shares depends on factors including but not limited to choice of broker and number of sales of DHT Holdings shares. 37 VOLUNTARY OFFER DOCUMENT To avoid U.S. backup withholding tax on dividend payments or the proceeds of a sale of their Shares, non-U.S. shareholders may be required by the dividend paying agent or such shareholder’s broker, as applicable, to complete IRS Form W-8BEN and certify under penalties of perjury that such holder is not a U.S. person as defined under the Internal Revenue Code of 1986, as amended. Your custodian, bank or broker will be able to provide to you the IRS Form W-8BEN. Backup withholding tax is not an additional tax. A non-U.S. shareholder generally may obtain a refund of any amounts withheld under backup withholding rules that exceed its income tax liability by filing a refund claim with the Internal Revenue Service. The rights of the Consideration Shares The Consideration Shares will have equal rights in all respects as the existing Shares from the time of the issuance and listing of the Consideration Shares. The rights relating to the Shares are described in Section 15.1.4 – “Share rights”. Amendments to the Offer An amendment to the Offer during the Offer Period, which, on the date such amendment is announced represents an improvement (or no diminution) in value (an “Amended Offer”), is binding on DHT Holdings from the time it is made public through Oslo Børs’ information system, as set out in Section 5.15 – “Announcements”. Saga Tankers shareholders who have accepted the Offer will automatically be given the benefit of such an Amended Offer without any action to be taken or notice to be given by such accepting shareholders. Such shareholders will in case of an Amended Offer continue to be bound by their prior acceptance. In case of an Amended Offer, the Offer Period will be extended, if necessary, so that at least the longer period of two weeks and ten business days remain to expiry. In the event that the Offer is withdrawn or the Offer is lowered by way of launching a revised offer by reason of the Offer conditions not being fulfilled or waived, as set out in Section 5.11 – “Conditions for Completion of the Offer”, the Saga Tankers shareholders who have accepted the Offer will be released from their acceptances. Any Saga Tankers shareholder who wishes to accept the revised offer will accordingly have to submit a new Acceptance Form to Carnegie at the address set out in Section 5.10 – “Acceptance of the Offer” within the offer period for such revised offer. Announcements Any announcement that DHT Holdings is required to make pursuant to this Offer Document and applicable law, will be made through Oslo Børs’ information system (www.newsweb.no) on Saga Tankers’ ticker code “SAGA” as soon as possible or in any event pursuant to applicable law. Without limiting the manner in which DHT Holdings may choose to make any public announcement, and subject to DHT Holdings’ obligations under applicable law, it will have no obligation to publish, advertise or otherwise communicate any such public announcement other than by release through Oslo Børs’ information system (www.newsweb.no). Expenses The estimated expenses related to the Offer are USD 3.3 million (exclusive of VAT). The expenses incurred in connection with the Offer will be borne by DHT Holdings. DHT will pay commissions and transaction costs in the VPS directly attributable to the Offer, i.e. costs that arise in connection with the registration and processing of the acceptances and transfer of the Saga Tankers shares. This implies that shareholders who accept the Offer will not be debited with brokers’ fees or similar costs directly related to the transfer of shares in the VPS in connection with the Offer. No cost will be borne by the accepting Saga Tankers shareholders for DRS-registration by AST. Any other expenses whatsoever incurred by the individual Saga Tankers shareholders, e.g. but not limited to advisory services and other transaction expenses, will not be covered or reimbursed by DHT. 38 VOLUNTARY OFFER DOCUMENT Dilution The existing DHT Holdings shareholders will be diluted by 25.2 percentage points as a consequence of the Offer and issuance of the Consideration Shares to the Saga Tankers shareholders, assuming that all Saga Tankers shareholders accept the Exchange Offer. Consequences of the Exchange Offer General The Offer may result in DHT Holdings becoming the owner of all the shares in Saga Tankers validly tendered under the Offer so that DHT Holdings becomes subject to the mandatory offer rules and legislation on compulsory acquisitions described in Sections 5.18.3 – “Mandatory offer” and 5.18.4 – “Compulsory acquisition”. DHT has not identified any jurisdictions in which the transaction will be subject to notification to competition authorities, but such filings will be made if and when identified. If the Offer is completed, DHT Holdings intends to apply for a delisting of Saga Tankers, as further described in Section 5.18.5 – “Delisting from Oslo Axess” below. Impact on employees Saga Tankers currently employs three employees. DHT does not intend to retain the Saga Tankers organization. The discontinuation of the Saga Tankers organization is not expected to have any financial impact on DHT beyond the obligations stated in the Saga Tankers’ employees’ employment contracts. Mandatory offer If DHT Holdings, despite the condition of the 95% minimum acceptance under Section 5.11 – “Conditions for Completion of the Offer”, accepts and acquires through the Offer shares in Saga Tankers resulting in a total holding equal to or greater than 1/3 of Saga Tankers’ entire share capital, DHT Holdings will be obligated under Norwegian law to make a mandatory, unconditional offer to acquire the remaining Saga Tankers shares. Further, if DHT Holdings purchases Saga Tankers shares outside of the Offer during the Offer Period that take its total holding to be equal or greater than 1/3, DHT Holdings will also be obligated under Norwegian law to make a mandatory, unconditional offer to acquire the remaining Saga Tankers shares unless DHT Holdings has acquired more than 90% of the shares in Saga Tankers and is entitled to compose a compulsory acquisition in accordance with section 5.18.4 – “Compulsory acquisition”. In the event that a mandatory offer is required to be made as above, the offer price per share must be at least as high as the highest price paid by DHT Holdings during the preceding six months of the date on which the obligation to make the mandatory offer is triggered, as per the Norwegian law. Neither DHT Holdings nor its close affiliates as defined in section 2-5 of the Norwegian Securities Trading Act, have acquired any shares in Saga Tankers in the six month period prior to the Offer. The mandatory offer must include a cash alternative. The cash alternative shall be based on the volume weighted average share price of the Share on the NYSE calculated during a ten business-day period, and will use the USD/NOK exchange rate as of the date of the satisfaction or waiver of the conditions to the Offer. If DHT Holdings, as a result of the Offer or the mandatory offer referred to above, becomes the holder of more than 90% of the shares in Saga Tankers, DHT Holdings will have the right under applicable law (notably Norwegian law) to require a compulsory acquisition of the remaining shares in Saga Tankers, see Section 5.18.4 – “Compulsory acquisition” below. 39 VOLUNTARY OFFER DOCUMENT Compulsory acquisition If, as a result of the Offer or a mandatory offer, DHT Holdings becomes the owner of Saga Tankers shares representing more than 90% of the total number of shares issued by Saga Tankers and Saga Tankers shares representing more than 90% of the voting rights in Saga Tankers’ general meeting and the Offer is completed, DHT Holdings intends, and each remaining Saga Tankers shareholder will have the right to require DHT Holdings, to commence a compulsory acquisition for cash of the Saga Tankers shares not owned by DHT Holdings pursuant to section 4-25 of the Norwegian Public Limited Liability Companies Act. If the compulsory acquisition takes place within three months after the expiry of the Offer Period, the price to be paid in such compulsory acquisition shall be fixed on the basis of the Offer Price unless another price is called for on special grounds. If DHT Holdings, as a result of the Offer or otherwise, becomes the holder of more than 90% of the Saga Tankers shares, DHT Holdings will not be required to make a mandatory offer if: - DHT Holdings makes a compulsory acquisition of the remaining shares in Saga Tankers within four weeks after the completion of the Offer; - The price offered is at least equal to the price that would be payable in a mandatory offer; and - DHT Holdings provides a bank guarantee from a Norwegian financial institution in respect of the settlement of the acquisition price in accordance with section 6-10 (7) of the Norwegian Securities Trading Act. In the absence of an agreement between DHT Holdings and the remaining Saga Tankers shareholders, the price shall be determined in accordance with section 4-25, second and third paragraph of the Norwegian Public Limited Liability Companies Act. According to such provisions, DHT Holdings shall first offer the remaining Saga Tankers shareholders a price at which it is willing to purchase Saga Tankers shares. If DHT Holdings presents the offer in writing to all of the remaining Saga Tankers shareholders with a known address, and the offer is announced in the Register of Business Enterprises’ electronic information system and in a newspaper generally read at Saga Tankers’ place of business, DHT Holdings may set a time limit of at least two months for each of the Saga Tankers shareholders to contest or refuse the offer. Saga Tankers shareholders who have not contested such offer within the expiration of such time limit are deemed to have accepted such offer. The price to be paid to those Saga Tankers shareholders who do not accept such offer will be determined by a Norwegian court. The Norwegian court will have full discretion with respect to evaluating the price to be paid for such Saga Tankers shares as of the commencement of the compulsory acquisition. The consideration paid by DHT Holdings and accepted by the acceptants pursuant to the Offer is likely to be among the factors considered by such court. Delisting from Oslo Axess If the Offer is completed, DHT Holdings intends to propose a resolution to the general meeting of Saga Tankers that an application is made to delist the Saga Tankers shares from Oslo Axess, unless Oslo Børs decides to delist the Saga Tankers shares before such application for delisting has been submitted. The resolution to file an application to delist the Saga Tankers shares from Oslo Axess must receive the approval of at least two-thirds of the votes cast and two-thirds of the share capital represented at the general meeting. Oslo Børs may refuse the application to delist the shares from Oslo Axess with respect to the shareholders of Saga Tankers. Statement by the board of directors of Saga Tankers The board of directors of Saga Tankers unanimously recommends the Offer by DHT Holdings and has announced its view in a statement attached as Appendix 4 to this Offer Document. This statement is not made pursuant to sections 6-16 and 6-19 of the Norwegian Securities Trading Act. Oslo Børs has, as the relevant takeover supervisory authority, decided that a statement must be given from an independent third party since the Offer has been made in concert with the board of directors of Saga Tankers. A separate statement in such respect will be made no later than one week prior to the expiration of the Offer Period by an independent third party on behalf of Saga Tankers. 40 VOLUNTARY OFFER DOCUMENT Purchase of Saga Tankers Shares Outside the Offer DHT Holdings reserves the right to purchase Saga Tankers shares outside of the Offer during the Offer Period as permitted by applicable laws. In such a case, if its total holding reaches or exceeds 1/3, a mandatory, unconditional offer will be triggered as described in Section 5.18.3 – “Mandatory offer”. Any such purchase by DHT Holdings will be disclosed to Saga Tankers shareholders by the method as set out in Section 5.15 – “Announcements”. Advisors Carnegie ASA is acting as Financial Advisor to DHT Holdings in connection with the Offer. Wikborg, Rein & Co is DHT Holdings’ legal advisor as to Norwegian law in connection with the Offer and Cravath, Swaine & Moore LLP is acting as DHT Holdings’ legal advisor with respect to U.S. matters. Tax Each Saga Tankers shareholder is responsible for any taxes it incurs upon receipt of the Consideration Shares. A brief description of certain tax implications of the Offer for the Saga Tankers shareholders is set out in Sections 18 – “Taxation” below and 5.13.2 – “Trading and sale of the Consideration Shares” above. Saga Tankers shareholders are advised to seek advice from their own tax consultants in order to determine the particular tax consequences to them, including the relevance or effect of any domestic or foreign tax treaties. Choice of Law and Legal Venue The Offer and all acceptances thereof shall be governed by, and construed in accordance with, Norwegian law. Any disputes that arise in conjunction with this Offer Document and the Acceptance Form which cannot be amicably resolved are subject to the jurisdiction of Norwegian courts with legal venue in the Oslo District Court. Other Information Subject to the restriction for certain jurisdictions described under Section 4.1 – “Restrictions”, this Offer Document is sent to all Saga Tankers shareholders of record as of July 5, 2011, to the address recorded on each shareholder’s VPS account. No confirmation of receipt of acceptances or other documents will be given by, from or on behalf of DHT Holdings. Additional copies of this Offer Document will be available on request from Carnegie during normal business hours at: Carnegie ASA Stranden 1, Aker Brygge P.O.Box 684 Sentrum 0106 Oslo Norway www.carnegie.no Telephone: +47 22 00 93 20 Facsimile: +47 22 00 99 60 41 VOLUNTARY OFFER DOCUMENT This Offer Document contains a Norwegian summary set out in Section 20 – “Norsk sammendrag (Norwegian summary)”. Please note that the Norwegian summary is a translation of Section 5 – “The Offer”. In the event of any discrepancies between the contents of the Norwegian text and the English text, the English text will prevail. 42 VOLUNTARY OFFER DOCUMENT 6. Pro forma Financial Information (Unaudited) On May 31, 2oldings announced that the Board of Directors and the board of directors of Saga Tankers had entered into a Transaction Agreement regarding the Acquisition. Under the terms of the agreement, DHT Holdings will put forward a recommended voluntary exchange offer for all of the shares of Saga Tankers. The consideration offered will be 0.25 Shares per Saga Tankers share. The Offer consideration corresponds to NOK 5.38 per Saga Tankers share, based on the closing share price of DHT Holdings on May 31, 2011 of USD 3.99, applying a USD/NOK exchange rate of 5.39, and values the total share capital of Saga Tankers at approximately NOK 466.9 million or USD 86.6 million. The unaudited pro forma condensed financial information has been prepared to show how the Acquisition might have affected DHT Holdings’s income statement for 2010 if the transaction occurred on January 1, 2010. The unaudited pro forma condensed income statement forJanuary 1to March 31, 2011 has been compiled as if the transaction occurred on January 1, 2011 and the unaudited pro forma condensed statement of financial position as of March 31, 2011 if the transaction occurred on March 31, 2011. In connection with the Acquisition DHT Holdings has entered into financing agreements of USD 125 million with DnB NOR Bank ASA (the “Credit Facility”) which will replace Saga Tanker’s existing credit facilities. The financing and associated expenses are included in the unaudited pro forma condensed financial information. The unaudited pro forma condensed financial information has been compiled in connection with the Offer to comply with applicable requirements and EU regulations pursuant to Chapters 6 and 7 of the Norwegian Securities Trading Act. The pro forma financial information was not prepared in compliance with SEC Regulation S-X, and had the securities been registered under the U.S. Securities Act of 1933, this unaudited pro forma financial information, including the report by the auditor, would have been amended and/or removed from the offering document. The unaudited pro forma condensed financial information has been prepared for illustrative purposes only. The pro forma adjustments, as described in more detail below, are based on available information and certain assumptions. Because of its nature, the unaudited pro forma condensed financial information addresses a hypothetical situation and, therefore, does not represent DHT’s actual financial position or results of operation or the financial position had the transaction actually occurred on those dates. It also does not represent the financial position or results for any future period. Investors are cautioned not to place undue reliance on this unaudited pro forma condensed financial information. Basis for Presentation The unaudited pro forma condensed income statement for the year ended December 31, 2010 has been compiled based upon the audited consolidated financial statements of DHT Holdings prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and the audited consolidated financial statements of Saga Tankers prepared in accordance with IFRS as adopted by the EU. Except for the classification on the income statement, no differences have been identified between Saga’s accounting principles and the accounting policies of DHT Holdings. The unaudited pro forma condensed financial information as of and for the three month period ended March 31, 2011 is compiled based upon the unaudited consolidated financials for the three month period ended March 31, 2011 for DHT Holdings and Saga Tankers. The pro forma adjustments are made by DHT Holdings’ management based on currently available information and certain assumptions. The pro forma adjustments relate to the effects of DHT Holdings’ purchase accounting for Saga Tankers (see Section 6.2 – “Purchase Accounting”) including the new Credit Facilities. 43 VOLUNTARY OFFER DOCUMENT DHT has for the purposes of the pro forma financial information performed a preliminary purchase price allocation for the Acquisition as if the Acquisition occurred on March 31, 2011. This allocation has formed the basis for the presentation of the fair value adjustments for assets and liabilities in the pro forma statement of financial position and the amortization and depreciation charges in the pro forma income statements. The final allocation may significantly differ from this allocation and this could materially have affected the depreciation and amortization in the pro forma income statement and the presentation in the pro forma statement of financial position. Saga Tankers acquired the four vessels with acquisition dates from May 10, 2010 to June 14, 2010. Saga Tankers had no operating activities prior to the acquisition of these vessels. No pro forma adjustments have been prepared for the results of operations for the period January 1, 2010 until the respective acquisition dates of each of the vessels. Accordingly, the unaudited pro forma adjustments related to DHT Holdings’s acquisition of Saga Tankers includes adjustments for depreciation for each vessel from the respective date of acquisition by Saga Tankers in 2010. The unaudited pro forma condensed financial information does not give effect to any (i) integration cost that may be incurred as a result of the Acquisition, (ii) synergies, cost savings or operating efficiencies that may result from the Acquisition; or (iii) restructuring costs that may be incurred to integrate the acquired activities. The unaudited pro forma condensed financial information has been compiled based on accounting principles consistent with those of DHT Holdings (IFRS as issued by the IASB). Please refer to section 8.3 – “Accounting Policies” for a description of the accounting policies of DHT Holdings. The unaudited pro forma condensed financial information for DHT does not include all of the information required for financial statements under IFRS, and should be read in conjunction with the historical information of DHT. Purchase Accounting DHT Holdings will acquire the shares in Saga Tankers. The consideration to the shareholder of Saga Tankers will be shares in DHT Holdings. The Acquisition will be accounted for as a business combination under IFRS 3 by DHT Holdings. Saga Tankers’ assets and liabilities will be measured at fair value as of date of acquisition. DHT Holdings’ assets and liabilities will remain at historical cost or its existing book value. DHT has for the purposes of the pro forma consolidated financial information presented below performed a preliminary purchase price allocation and estimated the fair value of Saga Tankers’ assets and liabilities. The consideration for the Acquisition has been estimated using DHT Holdings’ closing share price as of May 31, 2011 of USD 3.99. However, the value of the consideration will be different as of the acquisition date due to fluctuation of the share price until the issuance date of the shares. This may have a material effect on the cost of the business combination for accounting purposes. Further, the preliminary purchase price allocation is based upon the information available and is subject to change. Therefore, the final allocation may significantly differ from this preliminary allocation and this could materially have affected the depreciation and amortization in the pro forma income statement and the presentation in the pro forma statement of financial position. For purposes of the pro forma financial information, it has been assumed that all of Saga Tankers’ shareholders accept the offer and that 100% of the shares are exchanged for Shares in DHT Holdings. There is a condition of a 95% minimum acceptance under the Offer. If DHT Holdings has acquired more than 90% of the shares in Saga Tankers as a result of the Offer it is entitled to undertake a compulsory acquisition.For additional information, see section 5.18.4 – “Compulsory acquisition”. If this situation were to occur, the amount of equity attributable to the equity holders of DHT Holding would be reduced and non controlling interest would be recognized for the corresponding amount as a component of total equity for the remaining Saga Tankers shareholders pending the completion of the compulsory acquisition. 44 VOLUNTARY OFFER DOCUMENT The consideration for the business combination is estimated below: ● Saga Tankers shares expected to be outstanding at the transaction date: 86 777409 Exchange offer ratio (0.25 Shares to be issued for each share of Saga Tankers) ● Total number of Shares to be issued: 21694 352 ● DHT Holdings’ share price as of May 31, 2011: USD 3.99 ● Total consideration for purchase price USD 86,560,464 Based on the preliminary purchase price allocation assuming that the transaction occurred as of March 31, 2011, the fair value of the net assets and liabilities acquired are as follows: (All numbers in USD thousands) Historical Information Fair Value adjustments Saga Tankers March 31, March 31, 2011 Fair value of assets and liabilities March 31, 2011 (unaudited) (unaudited) (unaudited) ASSETS Total current assets 37 495 - 37 495 Vessels 249 074 (70 255 ) 178 819 Total assets 286 569 (70 255 ) 216 314 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Current portion of non current debt 16 422 - 16 422 Accounts payable and accrued expenses 5 058 - 5 058 Total current liabilities 21 480 - 21 480 Non-current liabilities Long term debt 106 436 1 676 108 112 Other long term liabilities Total non-current liabilities 106 598 1 676 108 274 Total liabilities 128 078 1 676 129 754 Net identified assets acquired 158 491 ) 86 560 Saga Tankers owns four VLCCs; Saga Agnes, Saga Chelsea, Saga Julie and Saga Unity. The estimated fair value allocated to the vessels is USD 178.8 million. The value paid for the vessels is a function of the current market conditions with weak earnings and declining values for tankers. A continued weak spot market may impact future book values of the vessels due to potential impairment charges in the future. An identifiable asset acquired was a favourable charter agreement where Saga Tankers is the lessor. The fair value of the charter contract (i.e. lease contract) is calculated as the net present value of the difference between the charter rate and the estimated current charter rate for a charter with the same remaining charter period entered into on May 31, 2011. The favourable charter contract is recognised as a part of the vessel, however amortised separately over the remaining contracted charter period. Long term debt is adjusted to reflect the remaining nominal amount of the loan, which is considered to represent the fair value since the loan has floating rate conditions, there is no material change in credit risk and the current loan will be repaid at nominal value assuming the Acquisition is completed. (The carrying amount before the fair value adjustments is net of unamortized transaction costs.) 45 VOLUNTARY OFFER DOCUMENT Unaudited Pro Forma Condensed Income Statement 2010 (All numbers in USD thousands) Historical financial information Pro forma adjustments Pro forma Consolidated DHT Holdings, Inc. Saga Tankers Note Jan. 1-Dec. 31, 2010 March 24- Dec. 31, 2010 1) From DHT’s acquisition of Saga (unaudited) Jan. 1 – Dec. 31, 2010 (unaudited) Gross revenues 89 681 41 012 - 130 693 Operating expenses Voyage expenses 2 - 20 410 - 20 410 Vessel expenses 30 221 11 269 - 41 490 Depreciation and amortization 3 28 392 8 888 (2 125 ) 35 155 General and administrative 4 7 869 2 474 3 300 13 643 Total operating expenses 66 482 43 041 1 175 110 698 Operating income 23 199 (2 029
